Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

INCENTRA SOLUTIONS, INC.

INCENTRA HELIO ACQUISITION CORP.

HELIO SOLUTIONS, INC.

AND

DAVID CONDENSA,

AS SHAREHOLDERS’ REPRESENTATIVE

Dated as of August ___, 2007

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

RECITALS

 

 

10

 

 

 

 

 

ARTICLE I

 

 

 

THE MERGER

 

 

11

 

 

 

 

 

Section 1.1

The Merger

 

11

 

Section1.2

Closing

 

11

 

Section 1.3

Effective Time

 

11

 

Section 1.4

Effects of the Merger

 

11

 

Section 1.5

Certificate of Incorporation and By-Laws of the Surviving Corporation

 

11

 

Section 1.6

Directors and Officers

 

12

 

 

 

 

 

ARTICLE II

 

 

 

MERGER CONSIDERATION; EFFECT ON CAPITAL STOCK; EXCHANGE OF CERTIFICATES

 

12

 

 

 

 

 

 

Section 2.1

Merger Consideration

 

12

 

Section 2.2

Fractional Shares

 

18

 

Section 2.3

Exchange of Certificates

 

18

 

Section 2.4

Certain Adjustments

 

19

 

Section 2.5

Shares of Dissenting Shareholders

 

20

 

Section 2.6

Tax-Free Reorganization

 

20

 

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARANTIES OF THE COMPANY

 

20

 

 

 

 

Section 3.1

Organization, Standing and Corporate Power

 

21

 

Section 3.2

Subsidiaries

 

21

 

Section 3.3

Capital Structure

 

21

 

Section 3.4

Authority; Noncontravention

 

22

 

Section 3.5

Financial Statements; Undisclosed Liabilities

 

23

 

Section 3.6

Material Contracts

 

25

 

Section 3.7

Permits; Compliance with Applicable Laws

 

27

 

Section 3.8

Absence of Litigation

 

28

 

Section 3.9

Tax Matters

 

28

 

Section 3.10

Employee Benefit Plans

 

30

 

Section 3.11

Labor Matters

 

33

 

Section 3.12

Environmental Matters

 

34

 

Section 3.13

Intellectual Property

 

35

 

Section 3.14

Insurance Matters

 

38

Page 2

--------------------------------------------------------------------------------




 

 

 

 

 

 

Section 3.15

Transactions with Affiliates

 

38

 

Section 3.16

Voting Requirements

 

38

 

Section 3.17

Brokers

 

38

 

Section 3.18

Real Property

 

38

 

Section 3.19

Tangible Personal Property

 

39

 

Section 3.20

Powers of Attorney

 

39

 

Section 3.21

Offers

 

39

 

Section 3.22

Warranties

 

40

 

Section 3.23

Investment Company

 

40

 

Section 3.24

Board Approval

 

40

 

Section 3.25

Books and Records

 

40

 

Section 3.26

Status of Shares Being Transferred

 

40

 

Section 3.27

Investment in Parent Common Stock

 

40

 

Section 3.28

Disclosure

 

41

 

Section 3.29

No Shareholder Competing Business

 

42

 

 

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

42

 

 

 

 

Section 4.1

Organization; Standing and Corporate Power

 

42

 

Section 4.2

Capital Structure

 

43

 

Section 4.3

Authority; Noncontravention

 

43

 

Section 4.4

Parent Documents

 

44

 

Section 4.5

Voting Requirements

 

44

 

Section 4.6

Brokers

 

45

 

Section 4.7

Board Approval

 

45

 

Section 4.8

Books and Records

 

45

 

Section 4.9

Sarbanes Oxley Act Compliance

 

45

 

Section 4.10

Additional Representations

 

45

 

Section 4.11

Litigation

 

46

 

Section 4.12

Compliance

 

46

 

Section 4.13

Contracts with Third Parties

 

46

 

Section 4.14

Disclosure

 

46

 

 

 

 

 

ARTICLE V

 

 

 

COVENANTS RELATING TO CONDUCT OF BUSINESS

 

47

 

 

 

 

 

 

Section 5.1

Conduct of Business by the Company

 

47

 

Section 5.2

Advice of Changes

 

48

 

Section 5.3

No Solicitation by the Company

 

48

 

Section 5.4

Conduct of Business by Parent

 

49

 

Section 5.5

Transition

 

49

 

 

 

 

 

ARTICLE VI

 

 

 

ADDITIONAL AGREEMENTS

 

49

Page 3

--------------------------------------------------------------------------------




 

 

 

 

 

 

Section 6.1

Access to Information; Confidentiality

 

49

 

Section 6.2

Commercially Reasonable Efforts

 

50

 

Section 6.3

Fees and Expenses

 

51

 

Section 6.4

Public Announcements

 

51

 

Section 6.5

Regulation D

 

51

 

Section 6.6

Shareholders Covenant Not to Compete

 

52

 

Section 6.7

Parent Audit of Company

 

52

 

 

 

 

 

ARTICLE VII

 

 

CONDITIONS PRECEDENT

 

52

 

 

 

 

Section 7.1

Conditions to Each Party’s Obligation to Consummate the Merger

 

52

 

Section 7.2

Conditions to Obligations of Parent and Merger Sub

 

53

 

Section 7.3

Conditions to Obligations of the Shareholders

 

55

 

Section 7.4

Frustration of Closing Conditions

 

56

 

 

 

 

 

ARTICLE VIII

 

 

INDEMNIFICATION; ARBITRATION

 

57

 

 

 

 

Section 8.1

Survival of Representations and Warranties

 

57

 

Section 8.2

Indemnification by Shareholders

 

57

 

Section 8.3

Indemnification by Parent

 

59

 

Section 8.4

Claims and Procedures

 

59

 

Section 8.5

Arbitration

 

61

 

Section 8.6

Shareholders’ Representative

 

61

 

 

 

 

 

ARTICLE IX

 

 

TERMINATION, AMENDMENT AND WAIVER

 

63

 

 

 

 

Section 9.1

Termination

 

63

 

Section 9.2

Effect of Termination

 

64

 

Section 9.3

Amendment

 

64

 

Section 9.4

Extension; Waiver

 

64

 

 

 

 

 

ARTICLE X

 

 

 

GENERAL PROVISIONS

 

65

 

 

 

 

Section 10.1

Notices

 

65

 

Section 10.2

Definitions

 

66

 

Section 10.3

Interpretation

 

66

 

Section 10.4

Counterparts

 

67

 

Section 10.5

Entire Agreement; no Third-Party Beneficiaries

 

67

 

Section 10.6

Governing Law

 

67

Page 4

--------------------------------------------------------------------------------




 

 

 

 

 

 

Section 10.7

Assignment

 

67

 

Section 10.8

Consent to Jurisdiction

 

67

 

Section 10.9

Headings

 

68

 

Section 10.10

Severability

 

68

 

Section 10.11

Enforcement

 

68

Page 5

--------------------------------------------------------------------------------



EXHIBITS

Exhibit A - Surviving Corporation Certificate of Incorporation

Exhibit B - Form of Escrow Agreement

Exhibit C - Form of Employment Agreements

Exhibit D –Form of Registration Rights Agreements

Exhibit E - Form of Legal Opinion of Counsel to the Company and Shareholders

Exhibit F - Form of Lock-Up and Voting Agreement

Exhibit G - Form of Legal Opinion of Counsel to Parent

Exhibit H - Mutual Release and Settlement Agreement

Exhibit I - Form of Joinder Agreement

SCHEDULES

Company Disclosure Schedule

Parent Disclosure Schedule

Page 6

--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS

 

 

 

DEFINED TERMS

 

SECTION

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

DEFINED

 

 

 

 

 

Affiliate

 

Section 9.3(a)

Agreement

 

Preamble

Cash Consideration

 

Section 2.1(b)

Certificate of Merger

 

Section 1.3

CGCL

 

Preamble

Closing

 

Section 1.2

Closing Date

 

Section 1.2

Closing Statement

 

Section 1.2(c)(i)

Closing Net Working Capital

 

Section 2.1(e)(i)

Code

 

Section 2.9(e)

Company

 

Preamble

Company Acquisition Proposal

 

Section 4.3(a)

Company Certificate of Incorporation

 

Section 2.2(b)

Company Common Stock

 

Preamble

Company Disclosure Schedule

 

Article II

Company Financial Statements

 

Section 2.5(a)

Company IP Agreements

 

Section 2.13(g)

Company Material Contracts

 

Section 2.6(b)

Company Permitted Lien

 

Section 2.19

Competing Business

 

Section 5.9

DGCL

 

Preamble

Dispute

 

Section 7.3

Earn Out Payment

 

Section 1.1

EBITDA

 

Section 2.11(f)(vi)

Effective Time

 

Section 1.3

Employee Plans

 

Section 2.10(a)

Employment Agreements

 

Section 6.2(h)

Encumbrance

 

Section 9.3(c)

Environmental Laws

 

Section 2.12(d)(i)

Environmental Permits

 

Section 2.12(d)(ii)

ERISA

 

Section 2.10(a)

ERISA Affiliate

 

Section 2.10(a)

Escrow Agreement

 

Section 2.1(d)

Escrow Deposit

 

Section 2.1(d)

Escrow Account

 

Section 2.1(d)

Escrow Fund

 

Section 2.1(d)

Escrow Termination Date

 

Section 1.2(d)

Excluded Assets

 

Section 1.3

Fair Market Value

 

Section 2.1(e)(iv)

Fiduciary

 

Section 2.10(e)

Page 7

--------------------------------------------------------------------------------




 

 

 

GAAP

 

Section 2.1(e)

Government Entities

 

Section 2.4(c)

Governmental Entity

 

Section 2.4(c)

Hazardous Substances

 

Section 2.12(d)(iii)

Indemnified party

 

Section 7.2(a)

Indemnifying party

 

Section 7.2(a)

Initial Consideration

 

Section 1.1

Intellectual Property

 

Section 2.13(a)

IRS

 

Section 2.10(g)

Knowledge

 

Section 9.3(d)

Liens

 

Section 2.4(d)

Material adverse change

 

Section 9.3(e)

Material adverse effect

 

Section 9.3(e)

Merger

 

Preamble

Merger Consideration

 

Section 2.1(b)

Merger Sub

 

Preamble

Measurement Period

 

Section 2.1(f)(i)

Measurement Period Earn Out Payment

 

Section 2.1(f)(i)

Multi-Employer Plans

 

Section 2.10(d)

Net Working Capital

 

Section 1.2(c)

NVGL

 

Preamble

NWC Deficit

 

Section 2.1(e)(iii)

NWC Excess

 

Section 2.1(e)(iv)

Other Company Documents

 

Section 2.7(c)

Over 90 Collections

 

Section 1.2(c)(iv)

Person

 

Section 9.3(f)

Parent

 

Preamble

Parent Common Stock

 

Section 3.2(a)

Parent Employee Stock Options

 

Section 3.2(a)

Parent Indemnified Parties

 

Section 7.1(a)

Parent Losses

 

Section 7.1(a)

Parent SEC Documents

 

Section 3.4(a)

Parent Preferred Stock

 

Section 3.2(a)

Parent Shares

 

Section 2.1(a)(ii)

Parent Stock Plans

 

Section 3.2(a)

Permits

 

Section 2.7(a)

Release

 

Section 2.12(d)(iv)

Registration Rights Agreement

 

Section 6.2(i)

Requisite Regulatory Approvals

 

Section 6.1(b)

Restraints

 

Section 6.1(c)

Sarbanes Oxley Act

 

Section 3.9

SEC

 

Section 3.4(a)

Secretary

 

Section 1.3

Securities Act

 

Section 2.24(a)

Shareholder Indemnified Parties

 

Section 7.1(b)

Shareholder Losses

 

Section 7.1(b)

Page 8

--------------------------------------------------------------------------------




 

 

 

Shareholders

 

Preamble

Shares

 

Recitals

Software

 

Section 2.13(a)

Subsidiary

 

Section 9.3(g)

Surviving Corporation

 

Section 1.1

Tangible Personal Property

 

Section 2.18

Tax

 

Section 2.9(i)(i)

Taxes

 

Section 2.9(i)(i)

Tax Return

 

Section 2.9(i)(ii)

Third Party Rights

 

Section 2.13(d)

Working Capital

 

Section 6.2(e)

Page 9

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER

          AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of August
___, 2007, by and among INCENTRA SOLUTIONS, INC., a Nevada corporation
(“Parent”), INCENTRA HELIO ACQUISITION CORP., a Delaware corporation and wholly
owned subsidiary of Parent (“Merger Sub”), HELIO SOLUTIONS, INC., a California
corporation (the “Company”), and DAVID CONDENSA, as Shareholders’ Representative
(as defined in Section 8.6).

RECITALS

          WHEREAS, each of Parent, Merger Sub and the Company desire Parent to
consummate a business combination with the Company in a transaction whereby,
upon the terms and subject to the conditions set forth in this Agreement, the
Company will merge with and into Merger Sub (the “Merger”), each outstanding
share of Common Stock of the Company (“Company Common Stock”) (other than
Dissenting Shares (as defined herein), will be converted into the right to
receive the Merger Consideration, and Merger Sub will be the surviving
corporation in the Merger;

          WHEREAS, the Board of Directors of the Company has unanimously
determined and resolved that the Merger and all of the transactions contemplated
by this Agreement are in the best interest of the holders of Company Common
Stock and that the Merger is fair and advisable, and has approved this Agreement
in accordance with the California General Corporation Law, as amended (the
“CGCL”), and has further resolved unanimously to recommend to all holders of
Company Common Stock that they authorize, approve and adopt this Agreement and
the transactions contemplated hereby; and

          WHEREAS, the Boards of Directors of Parent and Merger Sub have
unanimously determined and resolved that the Merger and all of the transactions
contemplated by this Agreement are in the best interest of Parent and the
holders of Parent Common Stock and has adopted this Agreement in accordance with
the Nevada General Corporation Law, as amended (the “NVGCL”) and Parent, as sole
Shareholder of Merger Sub, has adopted this Agreement in accordance with the
Delaware General Corporation Law, as amended (the “DGCL”).

          NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound do hereby agree
as follows:

Page 10

--------------------------------------------------------------------------------



ARTICLE I

THE MERGER

          SECTION 1.1 The Merger. Upon the terms and subject to the conditions
set forth in this Agreement and in accordance with the DGCL, at the Effective
Time, the Company shall be merged with and into Merger Sub and Merger Sub shall
be the surviving corporation in the Merger (the “Surviving Corporation”) and, as
such, Merger Sub shall continue its corporate existence as a direct, wholly
owned subsidiary of Parent under the laws of the State of Delaware, and the
separate corporate existence of the Company thereupon shall cease.

          SECTION 1.2 Closing. Subject to the satisfaction or, to the extent
permitted by applicable law, waiver of the conditions to consummation of the
Merger contained in Article VII hereof, the closing of the Merger (the
“Closing”) shall take place at 9:00 a.m., Denver, CO time, on a date to be
specified by the parties (the “Closing Date”), which date shall not be later
than the third business day next following the satisfaction or, to the extent
permitted by applicable law, waiver of the conditions set forth in Article VII
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the fulfillment or, to the extent permitted by
applicable law, waiver of those conditions), unless another time or date is
agreed to by the parties hereto. The Closing will be held at the offices of
Parent, located at 1140 Pearl Street, Boulder, CO 80302 or at such other
location as is agreed to by the parties hereto.

          SECTION 1.3 Effective Time. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing the parties shall cause
the Merger to be consummated by filing with the Secretary of State of the State
of Delaware (the “Secretary”) a certificate of merger in form and substance
acceptable to the parties hereto (the “Certificate of Merger”) duly executed and
so filed in accordance with the DGCL and shall make all other filings and
recordings required under the DGCL and CGCL to effectuate the Merger and the
transactions contemplated by this Agreement. The Merger shall become effective
at such time as the Certificate of Merger is duly filed with the Secretary, or
at such subsequent date or time as Parent and the Company mutually shall agree
and specify in the Certificate of Merger (the time the Merger becomes so
effective being hereinafter referred to as the “Effective Time”). The parties
shall cooperate with each other and take all commercially reasonable action to
pre-position and/or pre-clear the Certificate of Merger with the Secretary of
State of Delaware so that the Certificate of Merger is accepted and becomes
effective on the Closing Date.

          SECTION 1.4 Effects of the Merger. The Merger shall have the effects
set forth in the DGCL.

          SECTION 1.5 Certificate of Incorporation and By-laws of the Surviving
Corporation. The certificate of incorporation of Merger Sub as set forth in
Exhibit A attached hereto shall be the certificate of incorporation of the
Surviving Corporation until thereafter amended or restated as provided therein
or by applicable law. The by-laws of

Page 11

--------------------------------------------------------------------------------



Merger Sub in effect immediately prior to the Effective Time shall be the
by-laws of the Surviving Corporation until thereafter amended or restated as
provided therein or by applicable law.

          SECTION 1.6 Directors and Officers. The directors of Merger Sub at the
Effective Time shall, from and after the Effective Time, be and become the
directors of the Surviving Corporation until their successors shall have been
duly elected and qualified or until their earlier death, resignation or removal
in accordance with the certificate of incorporation and by-laws of the Surviving
Corporation and the DGCL; provided that the board of directors of the Merger Sub
shall be comprised of two (2) directors, consisting of Thomas P. Sweeney III and
Matthew G. Richman. The officers of Merger Sub at the Effective Time shall, from
and after the Effective Time, be and become the officers of the Surviving
Corporation until their successors shall have been duly appointed and qualified
or until their earlier death, resignation or removal in accordance with the
certificate of incorporation and the by-laws of the Surviving Corporation.

ARTICLE II

MERGER CONSIDERATION; EFFECT ON CAPITAL STOCK; EXCHANGE
OF CERTIFICATES

          SECTION 2.1 Merger Consideration. At the Effective Time, by virtue of
the Merger and without any action on the part of Parent, Merger Sub, the Company
or the holders of any of the following securities:

          (a) The Company Common Stock issued and outstanding immediately prior
to the Effective Time (other than any Dissenting Shares, as defined in Section
2.5 hereof) shall be converted into the right for each stockholder of the
Company, as set forth in Section 3.3(a) of the Company Disclosure Schedule (the
“Shareholders”) to receive his or her respective pro rata share of:

 

 

 

 

 

          (i) cash in the amount of Three Million Four Hundred Thousand Dollars
($3,400,000.00); and

 

 

 

 

 

          (ii) Five Million shares of Parent’s unregistered common stock, par
value $.001 per share (the “Parent Shares”).

 

 

 

 

 

          (iii) For purposes of this Agreement, a Shareholder’s pro rata share
shall be such Shareholder’s percentage interest in the total number of shares of
Company Common Stock as set forth in Section 3.3(a) of the Company Disclosure
Schedule.

          (b) For purposes of this Agreement, the payment pursuant to Section
2.1(a)(i) shall be referred to as the “Cash Consideration”, and the term “Merger
Consideration” shall mean, collectively, the Parent Shares and the Cash
Consideration. At the Closing, Parent shall (i) pay the Cash Consideration
described in Section 2.1(a)(i), less the Escrow

Page 12

--------------------------------------------------------------------------------



Deposit (as defined in Section 2.1(c) hereof), to the Shareholders by wire
transfer of immediately available U.S. federal funds to such accounts as the
Shareholders may direct by written notice delivered to Parent or Parent’s
counsel; and (ii) issue and deliver stock certificates to the Shareholders
representing their respective pro rata shares of the Parent Shares.

          (c) Simultaneously with the Closing, Shareholders’ Representative and
Parent shall enter into an escrow agreement (the “Escrow Agreement”) with an
escrow agent selected by Parent and reasonably acceptable to the Shareholder
Representative (the “Escrow Agent”) substantially in the form of Exhibit B
hereto. Pursuant to the terms of the Escrow Agreement, Parent shall deposit
Seven Hundred Fifty Thousand Dollars ($750,000.00) of the Cash Consideration
(the “Escrow Deposit”) into an interest bearing escrow account, which account is
to be managed by the Escrow Agent (the “Escrow Account”). Any Escrow Deposit,
any interest thereon, and any other property in the Escrow Account are referred
to as the “Escrow Fund”. The Escrow Fund shall be available to satisfy any NWC
Deficit (as defined in Section 2.1(d)(iii) below) and any amounts owed by
Shareholders to Parent pursuant to Article VIII of this Agreement and the terms
of the Escrow Agreement (which amounts shall be paid first from the Escrow Fund
until the Escrow Fund is exhausted). Distributions from the Escrow Account shall
be governed by the terms and conditions of the Escrow Agreement. The adoption of
this Agreement and the approval of the transactions contemplated herein by
Shareholders shall constitute approval of the Escrow Agreement and all of the
arrangements relating thereto, including, without limitation, the placement of
the Escrow Deposit in escrow.

 

 

 

(d)        (i) As promptly as practicable, but no later than ninety (90) days
after the Closing Date, Parent shall cause to be prepared and delivered to the
Shareholders’ Representative a closing statement (the “Closing Statement”)
presenting the Net Working Capital (defined in accordance with generally
accepted accounting principles (“GAAP”) as current assets minus current
liabilities) as of the end of business on the Closing Date (“Closing Net Working
Capital”). Accounts receivable included within Net Working Capital for this
purpose shall be valued at face value if the age of the receivable is ninety
(90) days or less , and at zero (0) if the age of the receivable is more than
ninety (90) days; provided, however receivables aged more than ninety (90) days
shall be valued at the face value with respect to purchase orders that have
extended terms as a result of extended terms granted to the Company by its
vendors, all of which purchase orders are identified in Section __ of Schedule
III hereto. Shareholders’ Representative shall have twenty (20) days from
receipt of the Closing Statement to dispute the calculation of Net Working
Capital by Parent. Shareholders’ Representative shall provide notice to Parent
of any such dispute in accordance with the notice provisions of Section 10.1
below. In the event no notice of dispute is provided to Parent, the Closing
Statement shall be deemed final and binding on the parties. In the event
Shareholders and Parent are not able to agree within thirty (30) days of receipt
of the Closing Statement by the Shareholders’ Representative on such
calculation, it shall be submitted to a mutually agreed upon independent public
accounting firm for final resolution in accordance with the guidelines as
provided herein.

Page 13

--------------------------------------------------------------------------------



 

 

 

          (ii) The independent accounting firm selected by Parent and
Shareholders’ Representative will be a firm with offices in more than one
location. Each party may present financial information to the accounting firm
for review within ten (10) days of selection of the firm provided that all such
information is simultaneously provided to the other party. No such firm will be
engaged that does not undertake to provide its final determination within thirty
(30) days of submission of all materials to be reviewed. The decision of the
selected accounting firm will be presented in a written report to include the
basis for all adjustments made to the Closing Statement. The fees of the
accounting firm will be paid one-half by the Parent and one-half by the
Shareholders.

 

 

 

          (iii) In the event Closing Net Working Capital is less than One
Million Eight Hundred Thousand Dollars ($1,800,000.00), the shortfall shall be
referred to herein as the “NWC Deficit”, the Purchase Price shall be reduced by
the amount of the NWC Deficit, and an amount equal to the NWC Deficit shall be
released from the Escrow Account to Parent. As soon as reasonably practicable
(which shall in any case be within fifteen (15) days after the Closing Statement
is deemed final), the Parties shall execute and deliver to the Escrow Agent
joint instructions as contemplated in Section 4 of the Escrow Agreement,
instructing the Escrow Agent to liquidate such portion of the Escrow Fund as
required and deliver to Parent funds from the Escrow Fund in an amount equal to
the NWC Deficit. In the event the Escrow Fund is less than the NWC Deficit, then
each Shareholder shall, within fifteen (15) days of the Closing Working Capital
Statement being deemed final, pay to Parent his or her pro rata share of the
amount by which the NWC Deficit exceeds the Escrow Fund.

 

 

 

          (iv) In the event Closing Net Working Capital is greater than Two
Million Two Hundred Thousand Dollars ($2,200,000.00), the excess shall be
referred to herein as the “NWC Excess”, the Purchase Price shall be increased by
the amount of the NWC Excess, and an amount equal to the NWC Excess shall be
paid to Shareholders in their respective pro rata shares by Parent within
fifteen (15) days after the Closing Statement is deemed to be final.

 

 

 

          (v) As soon as reasonably practicable (which shall in any case be
within fifteen (15) days after the twelve (12) month anniversary date hereof),
the Parties shall execute and deliver to the Escrow Agent joint instructions, as
contemplated in Section 4 of the Escrow Agreement, instructing the Escrow Agent
immediately to liquidate the Escrow Fund and deliver to Shareholders or Incentra
(together with interest earned thereon in proportion to the distribution being
made), as designated in such joint instructions, funds then remaining in the
Escrow Fund, less the aggregate amount of all disputed amounts relating to any
claims made pursuant to Section 8.2 of this Agreement, if any, not paid or
otherwise resolved by the aforementioned date. If any such claims are pending
resulting in disputed amounts remaining in escrow, the Parties shall, as soon as
reasonably practicable after the resolution of such claim, execute and deliver
to

Page 14

--------------------------------------------------------------------------------



 

 

 

the Escrow Agent joint instructions (which shall be within fifteen (15) days of
such resolution) as contemplated in Section 4 of the Escrow Agreement,
instructing the Escrow Agent to liquidate the Escrow Fund and deliver the funds
then remaining in escrow in accordance with the resolution of the claim or
dispute.

          (e) Subject to the conditions set forth below, Parent will pay
Shareholders their respective pro rata shares of Measurement Period Earn Out
Payments, as defined below and to be computed as follows:

 

 

 

          (i) For the first twelve (12) calendar month period beginning on the
first day of the first calendar month after Closing (the “First Measurement
Period”), in the event Company’s EBITDA is in excess of Two Million Dollars
($2,000,000.00), Parent will pay Shareholders, in their respective pro rata
shares, additional consideration (the “First Measurement Period Earn Out
Payment”) equal to One Dollar for each dollar of Company EBITDA earned during
the First Measurement Period, up to a maximum First Measurement Period Earn Out
Payment of Five Million Dollars ($5,000,000.00). The First Measurement Period
Earn Out Payment shall be payable within ninety (90) days after the end of the
First Measurement Period and shall be paid one-half (1/2) in cash and one-half
(1/2) in unregistered Parent Common Stock, with the total number of shares of
Parent Common Stock to be issued pursuant to this Subsection 2.1(e)(i)
determined by dividing one-half (1/2) of the total First Measurement Period Earn
Out Payment by One Dollar ($1.00). In the event First Measurement Period EBITDA
exceeds Four Million Dollars ($4,000,000.00), the excess EBITDA above Four
Million Dollars ($4,000,000.00) shall be carried over and considered EBITDA
earned for the Second Measurement Period and thus included in the determination
of the Second Measurement Period Earn Out Payment.

 

 

 

          (ii) For the second twelve (12) calendar month period beginning on the
first day of the first calendar month after Closing (the “Second Measurement
Period”), in the event Company’s EBITDA is in excess of Two Million Five Hundred
Thousand Dollars ($2,500,000.00), Parent will pay Shareholders, in their
respective pro rata shares, additional consideration (the “Second Measurement
Period Earn Out Payment”) equal to One Dollar for each dollar of Company EBITDA
earned during the Second Measurement Period, up to a maximum Second Measurement
Period Earn Out Payment of Five Million Dollars ($5,000,000.00). The Second
Measurement Period Earn Out Payment shall be payable within ninety (90) days
after the end of the Second Measurement Period and shall be paid one-half (1/2)
in cash and one-half (1/2) in unregistered Parent Common Stock, with the total
number of shares of Parent Common Stock to be issued pursuant to this Subsection
2.1(e)(ii) determined by dividing one-half (1/2) of the total Second Measurement
Period Earn Out Payment by the greater of One Dollar ($1.00) or ninety percent
(90%) of the Fair Market Value of Parent Common Stock (as defined in Section
2.1(e)(iv) below) at the end of the Second Measurement Period (the “Second
Period Determination Date”). In the event

Page 15

--------------------------------------------------------------------------------



 

 

 

Second Measurement Period EBITDA exceeds Five Million Dollars ($5,000,000.00),
the excess EBITDA above Five Million Dollars ($5,000,000.00) shall be carried
over and considered EBITDA earned for the Third Measurement Period and thus
included in the determination of the Third Measurement Period Earn Out Payment.

 

 

 

          (iii) For the third twelve (12) calendar month period beginning on the
first day of the first calendar month after Closing (the “Third Measurement
Period”), in the event Company’s EBITDA is in excess of Three Million Dollars
($3,000,000.00), Parent will pay Shareholders, in their respective pro rata
shares, additional consideration (the “Third Measurement Period Earn Out
Payment”) equal to One Dollar for each dollar of Company EBITDA earned during
the Third Measurement Period, up to a maximum Third Measurement Period Earn Out
Payment of Five Million Dollars ($5,000,000.00). The Third Measurement Period
Earn Out Payment shall be payable within ninety (90) days after the end of the
Third Measurement Period and shall be paid one-half (1/2) in cash and one-half
(1/2) in unregistered Parent Common Stock, with the total number of shares of
Parent Common Stock to be issued pursuant to this Subsection 2.1(e)(iii)
determined by dividing one-half (1/2) of the total Third Measurement Period Earn
Out Payment by the greater of Two Dollars ($2.00) or ninety percent (90%) of the
Fair Market Value of Parent Common Stock (as defined in Section 2.1(f)(iv)
below) at the end of the Third Measurement Period (the “Third Period
Determination Date”).

 

 

 

          (iv) For purposes of this Agreement, the Fair Market Value of Parent
Common Stock, shall be: (i) if the Company’s common stock is traded on the
American Stock Exchange or another national exchange or is quoted on the
National or SmallCap Market of The Nasdaq Stock Market, Inc. (“Nasdaq”), then
the average of the closing price, reported for the last five (5) business days
immediately preceding and including the Determination Date, or (ii) if the
Company’s common stock is not traded on the American Stock Exchange or another
national exchange or on the Nasdaq but is traded on the National Association of
Securities Dealers, Inc. Over-the-Counter Bulletin Board, then the mean of the
average of the closing prices reported for the last five (5) business days
immediately preceding and including the Determination Date.

 

 

 

          (v) In the event that Company EBITDA for any individual Measurement
Period is less than the respective EBITDA threshold for that Measurement Period,
there shall be no Measurement Period Earn Out Payment for that Measurement
Period.

 

 

 

          (vi) In the event Company EBITDA for any individual Measurement Period
is less than the amount of EBITDA required for a Measurement Period Earn Out
Payment for that Measurement Period and the Company’s aggregate EBITDA for the
three Measurement Periods is greater than Seven Million Five

Page 16

--------------------------------------------------------------------------------



 

 

 

Hundred Thousand Dollars ($7,500,000.00), an adjustment to the earn-out
consideration will be calculated whereby Parent shall pay Shareholders their
respective pro rata shares of an amount equal to the difference between (y) the
actual aggregate EBIDTA over the three Measurement Periods, up to a maximum of
Fifteen Million Dollars ($15,000,000.00), and (z) the actual Measurement Period
Earn Out Payments made by Parent to Shareholders pursuant to Sections 2.1(e)(i)
- (iii) above (the “Adjusting Earn Out Payment”). Any payment pursuant to this
Section 2.1(e)(vi) shall be made within ninety (90) days of the end of the final
Measurement Period and shall be paid one-half (1/2) in cash and one-half (1/2)
in unregistered Parent Common Stock. The number of shares of unregistered Parent
Common Stock to be issued shall be determined by dividing one-half (1/2) of the
Adjusting Earn Out Payment by the greater of Two Dollars ($2.00) or ninety
percent (90%) of the per share Fair Market Value of Parent’s unregistered Common
Stock.

 

 

 

          (vii) Notwithstanding anything herein to the contrary, One Million
(1,000,000) shares of the Parent Shares issued to Shareholders at Closing
pursuant to Section 2.1(a)(ii) above shall be deemed issued as an advance
against Parent Common Stock to be issued in payment of Measurement Period Earn
Out Payments such that Parent shall not be required to issue any new Parent
Common Stock to Shareholders in payment of any Measurement Period Earn Out
Payment unless and until Shareholders shall become entitled to receive, in the
aggregate, in excess of One Million (1,000,000) shares of Parent Common Stock in
payment of one or more Measurement Period Earn Out Payments, and then, and only
then, Parent shall be required to issue to Shareholders only the number of
shares of Parent Common Stock by which the total to which they are otherwise
entitled pursuant to this Section 2.1(e) exceeds One Million (1,000,000). Parent
shall not, however, be entitled to recover any Parent Shares issued to
Shareholders at Closing which have not been applied to payment of one or more
Measurement Period Earn Out Payments pursuant to this Section 2.1(e)(vii) as of
the end of the third Measurement Period.

 

 

 

          (viii) For purposes of this Agreement, EBITDA shall be defined as the
net income of the Company, as determined by generally accepted accounting
principles, plus interest, taxes, depreciation and amortization and subject to
the other restrictions or limitations on allocation of expenses as provided in
this Agreement.The parties agree that no headquarters or overhead expenses or
costs of Parent or its Affiliates or Subsidiaries or other charges of or from
Parent, its affiliates or subsidiaries will be allocated or charged to Company
for purposes of determining EBITDA under this Agreement, provided that direct
costs incurred by Parent, its affiliates or subsidiaries for services provided
to and paid for by customers of the Company to the Company, at rates agreed to
by the Company and Parent with respect to such services, shall be included at
such agreed upon rates for purposes of determining EBITDA hereunder. The parties
agree that no new “line items” reflecting costs or expenses shall be permitted
to be included as

Page 17

--------------------------------------------------------------------------------



 

 

 

an expense in arriving at this EBITDA, unless previously approved by the
Shareholder Representative in his reasonable discretion. In the event of a
merger, consolidation or other combination of the Company with another entity,
the EBITDA calculation, for purposes of this Agreement, shall be made in a
manner that as nearly as is reasonably possible reflects the EBITDA of the
Company as it would have been but for such merger, consolidation or combination.
Nothing in this Section 2.1(e) shall, however, be construed to prevent any such
merger, consolidation or combination or the introduction of new goods and/or
services to the line of goods and services provided by the Company. An
accountant of Shareholders’ choosing shall be permitted to review and approve
the computation of EBITDA following each of the Measurement Periods in question,
which approval will not be unreasonably withheld.

 

 

 

          (ix) Parent shall have the right to withhold payment of any
Measurement Period Earn Out Payment to a Shareholder up to the amount of the
Shareholder’s pro rata liability for any claim reasonably made by Parent
pursuant to Article VIII hereof to the extent such claim or claims (A) are not
limited by the amount of the Shareholder’s pro rata share of the Escrow Funds in
accordance with Section 8.2 below, and (B) exceed the Shareholder’s pro rata
share of the then current Escrow Funds.

 

 

 

          (x) Notwithstanding anything herein to the contrary, in the event a
Shareholder other than David Condensa resigns his or her employment with the
Surviving Corporation during any Measurement Period, such Shareholder shall
receive a percentage of his or her pro rata share of the Measurement Period Earn
Out Payment for the Measurement Period during which he or she left equal to the
percentage of such Measurement Period he or she was employed by Surviving
Corporation during such Measurement Period, and shall forfeit and not be
entitled to receive any Measurement Period Earn Out Payment for any future
Measurement Period. In the event a Shareholder is terminated by the Surviving
Corporation For Cause (as defined in his or her employment agreement), such
Shareholder shall forfeit and not be entitled to receive any Measurement Period
Earn Out Payment for the Measurement Period in which such termination For Cause
occurred or for any future Measurement Period thereafter. Any Measurement Period
Earn Out Payment forfeited by a Shareholder other than David Condensa pursuant
to this Section 2.1(e)(x) shall be reallocated among the non-forfeiting
Shareholders in their pro rata shares.

 

 

 

          (xi) In the event David Condensa resigns his or her employment with
the Surviving Corporation without Good Reason (as defined in his or her
employment agreement) during any Measurement Period, he shall receive a
percentage of his pro rata share of the Measurement Period Earn Out Payment for
the Measurement Period during which he left equal to the percentage of such
Measurement Period he was employed by Surviving Corporation during such
Measurement Period, and shall forfeit and not be entitled to receive any
Measurement Period Earn Out Payment for any future Measurement Period. In the
event David Condensa is terminated by the Surviving Corporation For Cause

Page 18

--------------------------------------------------------------------------------



 

 

 

(as defined in his employment agreement), he shall forfeit and not be entitled
to receive any Measurement Period Earn Out Payment for the Measurement Period in
which such termination For Cause occurred or for any future Measurement Period
thereafter. Any Measurement Period Earn Out Payment forfeited by David Condensa
pursuant to this Section 2.1(e)(xi) shall be forfeited in full and shall not be
reallocated among non-forfeiting Shareholders.

 

 

 

          (xii) Notwithstanding anything herein to the contrary, in the event
Parent or Surviving Corporation engages in any Fundamental Business Changes (as
defined below) without the prior written consent of the Shareholder
Representative, which consent shall not be unreasonably withheld or delayed,
Parent shall pay the Shareholders, in their then applicable percentage
interests, the sum of Fifteen Million Dollars ($15,000,000), less the amount of
any Measurement Period Earn Out Payments already paid to the Shareholders (such
difference, the “Accelerated Earn Out Payment”). The Accelerated Earn Out
Payment shall be payable within ninety (90) days after the occurrence of the
Fundamental Business Change (unless the prior consent of the Shareholder
Representative was obtained) and shall be paid one-half (1/2) in cash and
one-half (1/2) in unregistered Parent Common Stock, with the total number of
shares of Parent Common Stock to be issued pursuant to this Subsection
2.1(e)(xii) determined by dividing one-half (1/2) of the total Accelerated Earn
Out Payment by the greater of One Dollars ($1.00) or the Fair Market Value of
Parent Common Stock (as defined in Section 2.1(e)(iv)) at the time of the
Fundamental Business Change. “Fundamental Business Change” shall mean (A) the
termination of employment of Dave Condensa other than For Cause (as defined in
his employment agreement) after Closing; (B) the resignation of Dave Condensa
for Good Reason (as defined in his employment agreement); (C) a Change of
Control (as defined below) of Parent or Surviving Corporation; (D) a change in
the business strategy, fundamental areas of business or corporate objectives of
the Surviving Corporation, other than changes consistent with the natural
evolution of the business, as operated by the Company, or the industry that
results in a Material Adverse Effect on the EBITDA of Surviving Corporation; (G)
any material changes in the accounting practices, revenue recognition policies,
cost allocation methodologies or categories or types of operating expenses of
the Surviving Corporation in a manner inconsistent with those used in the
preparation of the prior financial statements of the Company (except to the
extent necessary to comply with any changes in GAAP) that results in a Material
Adverse Effect on the EBITDA of Surviving Corporation; or (H) any acceleration
of recognition of revenue or delay in incurrence of capital expenditures or
expenses in a manner inconsistent with past practices of the Company (except to
the extent necessary to comply with any changes in GAAP) that results in a
Material Adverse Effect on the EBITDA of Surviving Corporation; provided,
however, in no event shall a Fundamental Business Change be deemed to have
occurred as a result of the addition of services offered by Parent or its
Affiliates to the Surviving Corporation’s line of business and accounting or
revenue recognition practices required thereby, changes to accounting or revenue
recognition practices to the extent necessary to comply with any changes in GAAP
or SEC reporting

Page 19

--------------------------------------------------------------------------------




 

 

 

requirements, or by any change in business strategy or accounting practices
implemented by the Shareholder Representative in his capacity as an officer or
manager of Surviving Corporation. “Change of Control” means any sale of voting
securities or sale of assets (whether by sale, merger, consolidation, share
exchange, or otherwise in one transaction or a series of transactions) of Parent
or Surviving Corporation that results in any third party that is not a
shareholder immediately prior to the Closing becoming the owner of securities or
assets of the Surviving Corporation or Parent representing over fifty percent
(50%) of the combined voting power of Surviving Corporation’s or Parent’s then
outstanding securities or all or substantially all of their respective assets;
provided, however, no Change of Control shall be deemed to have occurred as a
result of any transfer or acquisition of Parent shares or other Parent
securities by one or more Shareholders.

          SECTION 2.2 Fractional Shares. No certificates representing fractional
shares of Parent Common Stock shall be issued upon the surrender for exchange of
certificates representing Company capital stock (“Company Stock Certificates”),
no dividend or distribution by Parent shall relate to such fractional share
interests, and such fractional share interests shall not entitle the owner
thereof to vote or to any rights as a Shareholder of Parent. Further, no holder
of a Company Stock Certificate who otherwise would have been entitled to receive
in the Merger a fractional share interest in exchange for such Company Stock
Certificate shall have the right to receive cash payment in lieu thereof. In
lieu of any such fractional shares or cash payment, (x) any such fractional
share interest greater than or equal to one-half of a share (0.5) shall be
rounded up to the next whole share number, and (y) any such fractional share
less than one-half of a share (0.5) shall be rounded down to the preceding whole
share number and the certificates representing shares of Parent Common Stock to
be issued in the Merger shall reflect such adjustments.

          SECTION 2.3 Exchange of Certificates. (a) At the Closing, the
Shareholders shall surrender to the Parent all Company Stock Certificates in
proper form for cancellation, and upon such surrender shall be entitled to
receive in exchange therefor his or her respective Merger Consideration,
including a certificate (or certificates) representing such whole number of
shares of Parent Common Stock as such holder is entitled to receive pursuant to
this Article II in such denominations and registered in such names as such
holder may request. The shares represented by the Company Stock Certificate so
surrendered shall forthwith be cancelled. Without limiting the generality of the
foregoing (and notwithstanding any other provisions of this Agreement), no
interest shall be paid or accrued in respect of any of the Merger Consideration
payable to holders of Company Common Stock in accordance with this Article II.
Until surrendered in accordance with this Section 2.3, each Company Stock
Certificate shall be deemed at all times from and after the Effective Time to
represent only the right to receive upon such surrender the Merger
Consideration.

Page 20

--------------------------------------------------------------------------------



          (b) If any Company Stock Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Company Stock Certificate to be lost, stolen or destroyed and, if required
by the Surviving Corporation, the posting by such person of a bond, in such
reasonable amount as the Surviving Corporation may direct, as indemnity against
any claim that may be made against it with respect to such Company Stock
Certificate, Parent shall issue in exchange for such lost, stolen or destroyed
Company Stock Certificate, the applicable Merger Consideration to which such
person is entitled pursuant to the provisions of this Article II.

          (c) Notwithstanding any other provisions of this Agreement, no
dividends or other distributions declared or made after the Effective Time in
respect of shares of Parent Common Stock having a record date after the
Effective Time shall be paid to the holder of any unsurrendered Company Stock
Certificate until the holder shall surrender such Company Stock Certificate as
provided in this Section 2.3. Subject to applicable law, following surrender of
any such Company Stock Certificate, there shall be paid to the holder of the
certificates representing whole shares of Parent Common Stock issued in exchange
therefore, in each case without any interest thereon, (i) at the time of such
surrender, the amount of dividends or other distributions, if any, having a
record date after the Effective Time theretofore payable with respect to such
whole shares of Parent Common Stock and not paid, less the amount of all
required withholding Taxes in respect thereof, and (ii) at the appropriate
payment date subsequent to surrender, the amount of dividends or other
distributions having a record date after the Effective Time but prior to the
date of such surrender and having a payment date subsequent to the date of such
surrender and payable with respect to such whole shares of Parent Common Stock,
less the amount of all required withholding Taxes in respect thereof.

          (d) All shares of Parent Common Stock issued upon surrender of Company
Stock Certificates in accordance with this Article II shall be deemed to have
been issued and paid in full satisfaction of all rights pertaining to such
shares of Company Common Stock represented thereby and, as of the Effective
Time, the stock transfer books and records of the Company shall be closed and
there shall be no further registration of transfers on the stock transfer books
and records of the Company of shares of Company Common Stock outstanding
immediately prior to the Effective Time. If, after the Effective Time, Company
Stock Certificates are properly presented to the Surviving Corporation for any
reason (but otherwise in accordance with this Article II), they shall be
cancelled and exchanged for the Merger Consideration as provided in this Section
2.3.

          SECTION 2.4 Certain Adjustments. If, after the date hereof and prior
to the Effective Time and to the extent permitted by this Agreement, the
outstanding shares of Parent Common Stock or Company Common Stock shall be
changed into a different number, class or series of shares by reason of any
reclassification, recapitalization or combination, forward stock split, reverse
stock split, stock dividend or rights issued in respect of such stock, or any
similar event shall occur (any such action, an “Adjustment Event”), the Merger
Consideration shall be adjusted correspondingly to provide to the

Page 21

--------------------------------------------------------------------------------



holders of Company Common Stock the right to receive shares of Parent Common
Stock having the same economic value as contemplated by this Agreement
immediately prior to such Adjustment Event and Parent’s payment obligations
likewise shall be correspondingly adjusted such that it shall be required to pay
and deliver not more than the aggregate Merger Consideration contemplated by
this Agreement. Notwithstanding the foregoing provision, the aggregate amount of
the Cash Consideration shall not change under any circumstances.

          SECTION 2.5 Shares of Dissenting Shareholders. Notwithstanding
anything in this Agreement to the contrary, any shares of Company Common Stock
that are outstanding as of the Effective Time and that are held by a holder of
Company Common Stock who has properly exercised his or her rights under Section
1300 et. seq. of the CGCL (the “Dissenting Shares”) or under the DGCL shall not
be converted into the right to receive the Merger Consideration; provided,
however, if any such holder shall have failed to perfect or shall have
effectively withdrawn or lost his right to dissent from the Merger under the
CGCL or DGCL and to receive such consideration as may be determined to be due
with respect to such Dissenting Shares pursuant to and subject to the
requirements of the CGCL or DGCL, each share of such holder’s Company Common
Stock thereupon shall be deemed to have been converted into and to have become,
as of the Effective Time, the right to receive, without any interest thereon,
the Merger Consideration in accordance with Article II. The Company shall give
Parent prompt written notice of (i) all demands for appraisal or payment for
shares of Company Common Stock received by the Company prior to the Effective
Time in accordance with the CGCL or DGCL, and (ii) any settlement or offer to
settle any such demands. The Company shall not, except with the prior written
consent of Parent, make any payment with respect to any demands for appraisal or
offer to settle or settle any such demands.

          SECTION 2.6 Tax-Free Reorganization. The Merger is intended to qualify
as a reorganization described in Section 368(a)(2)(D) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the parties hereto agree not to take
any action which could result in the Merger failing to so qualify. The parties
hereto further agree to report the Merger for all purposes as a reorganization
under Section 368 of the Code, and that this Agreement is intended to be a “plan
of reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of
the United States Treasury Regulations. The parties agree to cooperate to
minimize the taxes payable with the respect to the transactions contemplated by
this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          Except as set forth on the Disclosure Schedule delivered by the
Company to Parent prior to the execution of this Agreement which hereby is
incorporated by reference

Page 22

--------------------------------------------------------------------------------



in and constitutes an integral part of this Agreement (the “Company Disclosure
Schedule”), Company hereby represents and warrants to Parent as follows:

          SECTION 3.1 Organization, Standing and Corporate Power.

     (a) The Company is a corporation duly organized, validly existing and in
good standing under the laws of the state of its incorporation or organization
and has the requisite corporate power and authority to carry on its business as
presently being conducted. The Company is duly qualified or licensed to conduct
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary, except for those jurisdictions where the
failure to be so qualified or licensed or to be in good standing individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect on the Company.

     (b) The Company has delivered or made available to Parent prior to the
execution of this Agreement complete and correct copies of the certificate of
incorporation and by-laws of the Company and each of its subsidiaries, each as
in effect at the date of this Agreement.

          SECTION 3.2. Subsidiaries. The Company has no Subsidiaries. Except as
set forth in Section 3.2 of the Company Disclosure Schedule, the Company does
not own, directly or indirectly, any capital stock of or other equity or voting
interests in any person.

          SECTION 3.3. Capital Structure. As of the date hereof:

                    (a) (i) The only class of capital stock authorized by the
Company is common stock (“Company Common Stock”); and (ii) 8,000,000 shares of
Company Common Stock are authorized and 3,940,000shares of Company Common Stock
are issued and outstanding, all held by those persons named in Section 3.3(a) of
the Company Disclosure Schedule in the amounts set forth next to their
respective names therein.

                    (b) Except as set forth on Section 3.3(b) of the Company
Disclosure Schedule, all outstanding shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and nonassessable and
are not subject to preemptive rights created by the Company’s Articles of
Incorporation (the “Company Certificate of Incorporation”) or any agreement to
which the Company is a party or by which the Company may be bound.

                    (c) Except as set forth in Section 3.3(c) of the Company
Disclosure Schedule, there are outstanding (i) no shares of capital stock or
other voting securities of the Company, (ii) no securities of the Company
convertible into or exchangeable for shares of capital stock or voting
securities of the Company, and (iii) no options or other

Page 23

--------------------------------------------------------------------------------



rights to acquire from the Company, and no obligation of the Company to issue,
any capital stock, voting securities or securities convertible into or
exchangeable for capital stock of the Company, other than the shares of Company
Common Stock set forth in Section 3.3(a) of the Company Disclosure Schedule.

          SECTION 3.4. Authority; Noncontravention.

                    (a) The Companyhas all necessary corporate power and
authority to execute, deliver and perform this Agreement and, subject to
obtaining the necessary approvals of the Shareholders, to perform its
obligations hereunder and to consummate the Merger and the other transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
the Company and the consummation by the Company of the Merger and the other
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action and no other corporate proceedings
on the part of Company are necessary to authorize this Agreement or to
consummate the Merger and the other transactions contemplated by this Agreement
(other than the approval and adoption of this Agreement and the Merger by the
Shareholders as described in Section 3.16 hereof and the filing and recordation
of the appropriate merger documents as required by the CGCL, NGCL and DGCL).
This Agreement has been duly and validly delivered by the Company and, assuming
the due authorization, execution and delivery by Parent and Merger Sub,
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.

                    (b) Except as set forth in Section 3.4(b) of the Company
Disclosure Schedule, the execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, conflict with
or result in a violation of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation under (i) any provision of the Company
Certificate of Incorporation or by-laws, (ii) any material loan or credit
agreement, note, mortgage, indenture, lease or other material agreement or (iii)
material instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company or its properties or
assets.

                    (c) The execution, delivery and performance by the
Shareholders of this Agreement and the consummation of the purchase and sale of
the Shares by Shareholders require no consent, approval, order or authorization
of, action by or in respect of, or registration or filing with, any governmental
body, court, agency, official or authority (each, a “Governmental Entity”,
collectively “Government Entities”).

                    (d) The execution and delivery of this Agreement and the
consummation of the purchase and sale of the Shares will not result in the
creation of any pledges, claims, liens, charges, encumbrances, adverse claims,
mortgages and security

Page 24

--------------------------------------------------------------------------------



interests of any kind or nature whatsoever (collectively, “Liens”) upon any
asset of the Company.

                    (e) Except as set forth in Section 3.4(e) of the Company
Disclosure Schedule, no consent, approval, waiver or other action by any person
(other than the Governmental Entities referred to in (d) above) under any
Company Material Contract is required or necessary for, or made necessary by
reason of, the execution, delivery and performance of this Agreement by the
Shareholders or the consummation of the purchase and sale of the Shares.

          SECTION 3.5. Financial Statements; Undisclosed Liabilities.

                    (a) The Company has furnished to the Parent true, correct
and complete copies of a balance sheet, income statement, statement of cash
flows and statement of Shareholders equity and the footnotes thereto for each of
the fiscal years ended December 31, 2004, December 31, 2005, and December 31,
2006 reviewed by the Company’s independent accountants, and Company prepared
balance sheets, income statements, statements of cash flow and statements of
Shareholders equity for each of the fiscal years ended December 31, 2005,
December 31, 2006 and for the three month period ended March 31, 2007
(collectively, the “Company Financial Statements”). Except as set forth in
Section 3.5(a) of the Company Disclosure Schedule, the Company Financial
Statements have been prepared in accordance with Generally Accepted Accounting
Principles in the United States and fairly present in all material respects the
financial condition of the Company and its subsidiaries as at the respective
dates thereof; provided, however, that the Company prepared financial statements
for the three month period ended March 31, 2007 are subject to normal year-end
adjustments (which will not be material individually or in the aggregate) and
lack footnotes and other presentation items.

                    (b) Except for liabilities (i) set forth in Section 3.5 of
the Company Disclosure Schedule, (ii) reflected in the Company Financial
Statements or described in any notes thereto (or for which neither accrual nor
footnote disclosure is required pursuant to GAAP), or (iii) incurred in the
ordinary course of business, consistent with past practice or in connection with
this Agreement or the transactions contemplated hereby, neither the Company nor
any of its subsidiaries has any material liabilities or obligations of any
nature. The Company is not in default in respect of any terms or conditions of
any indebtedness.

                    (c) Other than changes in the usual and ordinary conduct of
business since December 31, 2006, there have been, and at the Closing Date there
will be, no material, adverse changes in the financial condition of the Company.
Specifically, but, not by way of limitation, since its balance sheet of December
31, 2006 the Company has not, and prior to the Closing Date will not have:

Page 25

--------------------------------------------------------------------------------



                         (i) Issued or sold any stock, bond, or other Company
securities;

                         (ii) Except for current liabilities incurred and
obligations under contracts entered into in the ordinary course of business and
except as set forth in Section 3.5(c)(ii) of the Company Disclosure Schedule,
incurred any obligation or liability, whether absolute or contingent (in excess
of $100,000 individually or in the aggregate);

                         (iii) Except for current liabilities shown on the
balance sheet and current liabilities incurred since that date in the ordinary
course of business and except as set forth in Section 3.5(c)(iii) of the Company
Disclosure Schedule, discharged or satisfied any lien or encumbrance, or paid
any obligation or liability, absolute or contingent nor has it delayed or
postponed the payment of accounts payable and other Liabilities outside the
ordinary course of business;

                         (iv) Mortgaged, pledged or subjected to lien or any
other encumbrance, any of its assets, tangible or intangible;

                         (v) Except in the ordinary course of business, sold or
transferred any of its inventory or other tangible assets or canceled any debts
or claims, except any excluded assets, or canceled debts or claims as listed in
Section 3.5(c)(v) of the Company Disclosure Schedule;

                         (vi) Sold, assigned, or transferred any patents,
formulas, trademarks, trade names, copyrights, licenses, or other intangible
assets other than in the ordinary course of business;

                         (vii) Suffered any extraordinary losses, been subjected
to any strikes or other labor disturbances, or waived any rights of any
substantial value; or

                         (viii) Except for transactions contemplated by this
Agreement, entered into any transaction other than in the ordinary course of
business; including, but not limited to, any loan to or other transaction with
any of its owners, directors, officers, and employees outside the ordinary
course of business.

                    (d) Subject to any changes that may have occurred in the
ordinary and usual course of business, the assets of the Company at the Closing
Date will be substantially those owned by it and shown on the Company Financial
Statements.

                    (e) All accounts receivable of the Company and the
Subsidiaries reflected on the Company Financial Statements are valid receivables
subject to no setoffs

Page 26

--------------------------------------------------------------------------------



or counterclaims and are current and collectible (within 90 days after the date
on which they first become due and payable), net of the applicable reserve for
bad debts on the Company Financial Statements. All accounts receivable reflected
in the financial or accounting records of the Company and the Subsidiaries that
have arisen since the date of the Company Financial Statements are valid
receivables subject to no setoffs or counterclaims and are current and
collectible (within 90 days after the date on which they first become due and
payable), net of the applicable reserve for bad debts on the Company Financial
Statements.

                    (f) Section 3.5(f) of the Company Disclosure schedule
describes each account maintained by or for the benefit of the Company or any
Subsidiary at any bank or other financial institution.

                    (g) All inventory of the Company and the Subsidiaries
whether or not reflected on the Company Financial Statements, consists of a
quality and quantity usable and saleable in the ordinary course of business,
except for obsolete items and items of below-standard quality, all of which have
been written-off or written-down to net realizable value on the Company
Financial Statements. All inventories not written-off have been priced at the
lower of net realizable value on a first -in, first-out basis. The quantity of
each type of inventory, whether raw materials, or work-in-process or finished
goods, are not excessive in the present circumstances of the Company and the
Subsidiaries.

          SECTION 3.6. Material Contracts.

                    (a) Each Company Material Contract is valid and binding on
and enforceable against the Company (or, to the extent a subsidiary is a party,
such subsidiary) and each other party thereto and is in full force and effect.
Except as set forth in Section 3.6 of the Company Disclosure Schedule, neither
the Company nor any of the individual Shareholders nor any of the Company’s
subsidiaries nor any related parties is in breach or default under any Company
Material Contract nor has caused an event, committed any act or failed to commit
any act which would create a breach or default under any Company Material
Contract. Except as set forth in Section 3.6 of the Company Disclosure Schedule,
neither the Shareholders, the Company nor any of its subsidiaries knows of,
regardless of whether or not notice has been received, any violation or default
under (nor does there exist any condition which with the passage of time or the
giving of notice or both would result in such a violation or default under) any
Company Material Contract by any other party thereto. In addition, the Company
is not in breach or default and none of the Shareholders, individually, has
performed any act that would create a breach or default under the Sun
Microsystems reseller and partner agreements nor that would violate the spirit
of the aforementioned agreements. Prior to the date hereof, the Shareholders
have made available to Parent true and complete copies of all Company Material
Contracts.

Page 27

--------------------------------------------------------------------------------



                    (b) Section 3.6(b) of the Company Disclosure Schedule lists
(under the appropriate subsection) each of the following written or oral
contracts and agreements of the Company or any Subsidiary of the Company (such
contracts and agreements being the “Company Material Contracts”):

 

 

 

(i) each contract and agreement for the purchase or lease of personal property
with any supplier or for the furnishing of services to the Company or any
Subsidiary with payments greater than One Hundred Thousand Dollars ($100,000.00)
in the aggregate;

 

 

 

(ii) all contracts and agreements relating to indebtedness other than trade
indebtedness of the Company or any, including any contracts and agreements in
which the Company is a guarantor of indebtedness;

 

 

 

(iii) all contracts and agreements that limit or purport to limit the ability of
the Company or any Company Subsidiary to compete in any line of business or with
any person or in any geographic area or during any period of time;

 

 

 

(iv) all contracts and agreements between or among the Company and any
Shareholder of the Company or any Affiliate of a Shareholder;

 

 

 

(v) all contracts and agreements relating to the voting and any rights or
obligations of a stockholder of the Company or any

 

 

 

(vi) all contracts regarding the acquisition, issuance or transfer of any
securities and each contract affecting or dealing with any securities of the
Company, including, without limitation, any restricted stock agreements or
escrow agreements;

 

 

 

(vii) any agreement of the Company that is terminable upon or prohibits
assignment or a change of ownership or control of the Company;

Page 28

--------------------------------------------------------------------------------



 

 

 

(viii) all other contracts and agreements, whether or not made in the ordinary
course of business, that contemplate an exchange of consideration with an
aggregate value greater than One Hundred Thousand Dollars ($100,000.00); and

 

 

 

(ix) all contracts with Sun Microsystems, Arrow Electronics (Moca) and other
contracts and agreements with distributors or manufacturers essential to the
ongoing operation of the business of Company.

                    (c) The Company has delivered or made available to Parent
accurate and complete copies of (i) all Company Material Contracts identified in
Section 3.6(b) of the Company Disclosure Schedule, including all amendments
thereto, and (ii) all correspondence related to the status of, any alleged
breach of or noncompliance with Company agreements with Sun Microsystems and
Arrow Electronics (Moca). Section 3.6(b) of the Company Disclosure Schedule
provides an accurate description of the terms of each Company Material Contract
that is not in written form.

                    SECTION 3.7. Permits; Compliance with Applicable Laws.

                    (a) The Company owns and/or possess all material permits,
licenses, variances, authorizations, exemptions, orders, registrations and
approvals of all Governmental Entities which are required for the operation of
the business of the Company (the “Permits”) as presently conducted. The Company
is in compliance in all material respects with the terms of the Permits. All the
Permits are in full force and effect and no suspension, modification or
revocation of any of them is pending or threatened nor do grounds exist for any
such action.

                    (b) Except as set forth in Section 3.7(b) of the Company
Disclosure Schedule, the Company, to its Knowledge, is in compliance in all
material respects with all applicable statutes, laws, regulations, ordinances,
Permits, rules, writs, judgments, orders, decrees and arbitration awards of each
Governmental Entity applicable to the Company.

                    (c) Except for filings with respect to Taxes, which are the
subject of Section 3.9 and not covered by this Section 3.7(c) and except as set
forth in Section 3.7(c) of the Company Disclosure Schedule, the Company has
timely filed all material regulatory reports, schedules, forms, registrations
and other documents, together with any amendments required to be made with
respect thereto, that they were required to file with each Governmental Entity
(the “Other Company Documents”), and have timely paid all fees and assessments,
if any, due and payable in connection therewith, except where the

Page 29

--------------------------------------------------------------------------------



failure to make such payments and filings individually or in the aggregate would
not have a Material Adverse Effect on the Company.

                    SECTION 3.8. Absence of Litigation. Section 3.8 of the
Company Disclosure Schedule contains a true and current summary description of
each pending and, to the Knowledge of the Company, threatened litigation,
action, suit, case, proceeding, investigation or arbitration. Except as set
forth in Section 3.8 of the Company Disclosure Schedule, no action, inquiry,
demand, charge, requirement or investigation by any Governmental Entity and no
litigation, action, suit, case, proceeding, investigation or arbitration by any
person, shareholder, former shareholder or Governmental Entity, in each case
with respect to the Company, its officers or directors in such capacities, or
any of its subsidiaries or any of their respective properties or Permits, is
pending or, to the knowledge of Shareholders, threatened.

                    SECTION 3.9. Tax Matters.

                    (a) Except as set forth in Section 3.9 of the Company
Disclosure Schedule, the Company has (i) filed with the appropriate Governmental
Entities all United States federal and state income and other material Tax
Returns required to be filed by it (giving effect to all extensions) and such
Tax Returns are true, correct and complete in all material respects; (ii) paid
in full all United States federal income and other material Taxes required to
have been paid by it; and (iii) made adequate provision for all accrued Taxes
not yet due. The accruals and provisions for Taxes reflected in the Company
Financial Statements are adequate for all Taxes accrued or accruable through the
date of such statements.

                    (b) Except as set forth in Section 3.9 of the Company
Disclosure Schedule, as of the date of this Agreement, no Federal, state, local
or foreign audits or other administrative proceedings or court proceedings are
presently pending with regard to any Taxes or Tax Returns of the Company, and
the Company has not received a written notice of any material pending or
proposed claims, audits or proceedings with respect to Taxes.

                    (c) Except as set forth in Section 3.9 of the Company
Disclosure Schedule, no deficiency or proposed adjustment which has not been
settled or otherwise resolved for any amount of Tax has been proposed, asserted,
or assessed in writing by any Governmental Entity against, or with respect to,
the Company or any of its subsidiaries. There is no action, suit or audit now in
progress, pending or, to the Knowledge of the Company, threatened against or
with respect to the Company or any of its subsidiaries with respect to any
material Tax.

Page 30

--------------------------------------------------------------------------------



                    (d) Neither the Company nor any of its subsidiaries has been
included in any “consolidated,” “unitary” or “combined” Tax Return (other than
Tax Returns which include only the Company) provided for under the laws of the
United States, any foreign jurisdiction or any state or locality with respect to
Taxes for any taxable year.

                    (e) No election under Section 341(f) of the Internal Revenue
Code as from time to time amended (the “Code”) has been made by the Company or
any of its subsidiaries.

                    (f) No claim has been made in writing by any Governmental
Entities in a jurisdiction where the Company or any of its subsidiaries does not
file Tax Returns that the Company is, or may be, subject to taxation by that
jurisdiction.

                    (g) Except as set forth in Section 3.9 of the Company
Disclosure Schedule, the Company has made available to Parent correct and
complete copies of (i) all of its material Tax Returns filed within the past
three (3) years, (ii) all audit reports, letter rulings, technical advice
memoranda and similar documents issued by a Governmental Entity within the past
three (3) years relating to the Federal, state, local or foreign Taxes due from
or with respect to the Company or any of its subsidiaries, and (iii) any closing
letters or agreements entered into by the Company with any Governmental Entities
within the past three (3) years with respect to Taxes.

                    (h) Except as set forth in Section 3.9 of the Company
Disclosure Schedule, the Company has not received any notice of deficiency or
assessment from any Governmental Entity for any amount of Tax that has not been
fully settled or satisfied, and to the knowledge of the Shareholders, no such
deficiency or assessment is proposed.

                    (i) For purposes of this Agreement:

 

 

 

     (i) “Tax” or “Taxes” shall mean all federal, state, county, local, foreign
and other taxes of any kind whatsoever (including, without limitation, income,
profits, premium, excise, sales, use, occupancy, gross receipts, franchise, ad
valorem, severance, capital levy, production, transfer, license, stamp,
environmental, withholding, employment, unemployment compensation, payroll
related and property taxes, import duties and other governmental charges and
assessments), whether or not measured in whole or in part by net income, and
including deficiencies, interest, additions to tax or interest, and penalties
with respect thereto, and including expenses associated with contesting any
proposed adjustment related to any of the foregoing.

Page 31

--------------------------------------------------------------------------------



 

 

 

     (ii) “Tax Return” shall mean any return, information report or filing with
respect to Taxes, including any schedules attached thereto and including any
amendments thereof.

                    SECTION 3.10. Employee Benefit Plans.

                    (a) Section 3.10 of the Company Disclosure Schedule contains
a true and complete list of all pension, stock option, stock purchase, benefit,
welfare, profit-sharing, retirement, disability, vacation, severance,
hospitalization, insurance, incentive, deferred compensation and other similar
fringe or employee benefit plans, funds, programs or arrangements, whether
written or oral, in each of the foregoing cases which (i) covers, is maintained
for the benefit of, or relates to any or all current or former employees of the
Company or any of its subsidiaries and any other entity (“ERISA Affiliate”)
related to the Company under Section 414(b), (c), (m) and (o) of the Code and
(ii) is not a “multiemployer plan” as defined in Section 3(37) or Section
4001(a)(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) or Section 414 of the Code (the “Employee Plans”). Section 3.10 of the
Company Disclosure Schedule identifies and includes but is not limited to, each
of the Employee Plans that is subject to Section 302 or Title IV of ERISA or
Section 412 of the Code. Neither the Company, any of its subsidiaries nor any
ERISA Affiliate of the Company or any of its subsidiaries has any commitment or
formal plan, whether or not legally binding, to create any additional employee
benefit plan or modify or change any existing Employee Plan other than as may be
required by the express terms of such Employee Plan or applicable law.

                    (b) With respect to each Employee Plan that has been
qualified or is intended to be qualified under the Code or that is an “Employee
Benefit Plan” within the meaning of Section 3.3 of ERISA, such Employee Plan has
been duly approved and adopted by all necessary and appropriate action of the
Board of Directors of the Company (or a duly constituted committee thereof).

                    (c) Except as set forth in Section 3.10 of the Company
Disclosure Schedule, with respect to the Employee Plans, all required
contributions for all periods ending before the Closing Date have been or will
be paid in full by the Closing Date. Subject only to normal retrospective
adjustments in the ordinary course, all required insurance premiums have been or
will be paid in full with regard to such Employee Plans for policy years or
other applicable policy periods ending on or before the Closing Date by the
Closing Date. As of the date hereof, none of the Employee Plans has unfunded
benefit liabilities, as defined in Section 4001(a)(16) of ERISA.

                    (d) The Company has no “multi-employer plans,” as defined in
Section 3(37) or Section 4001(a)(3) of ERISA or Section 414 (“Multi-Employer
Plans”), and never has had any such plans.

Page 32

--------------------------------------------------------------------------------



                    (e) With respect to each Employee Plan (i) no prohibited
transactions as defined in Section 406 of ERISA or Section 4975 of the Code have
occurred or are expected to occur as a result of the Purchase or the
transactions contemplated by this Agreement, (ii) no action, suit, grievance,
arbitration or other type of litigation, or claim with respect to the assets of
any Employee Plan (other than routine claims for benefits made in the ordinary
course of plan administration for which plan administrative review procedures
have not been exhausted) is pending or, to the knowledge of the Shareholders,
threatened or imminent against the Company, any ERISA Affiliate or any
fiduciary, as such term is defined in Section 3(21) of ERISA (“Fiduciary”),
including, but not limited to, any action, suit, grievance, arbitration or other
type of litigation, or claim regarding conduct that allegedly interferes with
the attainment of rights under any Employee Plan. To the knowledge of the
Shareholders, neither the Company, nor its directors, officers, employees nor
any Fiduciary has any liability for failure to comply with ERISA or the Code for
any action or failure to act in connection with the administration or investment
of such plan. None of the Employee Plans is subject to any pending
investigations or to the knowledge of the Company threatened investigations from
any Governmental Agencies who enforce applicable laws under ERISA and the Code.

                    (f) Except as set forth in Section 3.10 of the Company
Disclosure, each of the Employee Plans is, and has been, operated in accordance
with its terms and each of the Employee Plans, and administration thereof, is,
and has been, in all material respects in compliance with the requirements of
any and all applicable statutes, orders or governmental rules or regulations
currently in effect, including, but not limited to, ERISA and the Code. Except
as set forth in Section 3.10 of the Company Disclosure Schedule, all required
reports and descriptions of the Employee Plans (including but not limited to
Form 5500 Annual Reports, Form 1024 Application for Recognition of Exemption
Under Section 501(a), Summary Annual Reports and Summary Plan Descriptions) have
been timely filed and distributed as required by ERISA and the Code. Any notices
required by ERISA or the Code or any other state or federal law or any ruling or
regulation of any state or federal administrative agency with respect to the
Employee Plans, including but not limited to any notices required by Section
4980B of the Code, have been appropriately given.

                    (g) The Internal Revenue Service (the “IRS”) has issued a
favorable determination letter or opinion letter with respect to each Employee
Plan intended to be “qualified” within the meaning of Section 401(a) of the Code
that has not been revoked and, to the knowledge of the Shareholders, no
circumstances exist that could adversely affect the qualified status of any such
plan and the exemption under Section 501(a) of the Code of the trust maintained
thereunder. Each Employee Plan intended to satisfy the requirements of Section
125, 501(c)(9) or 501(c)(17) of the Code has satisfied such requirements in all
material respects.

                    (h) With respect to each Employee Plan to which the Company
or any ERISA Affiliate made, or was required to make, contributions on behalf of
any employee

Page 33

--------------------------------------------------------------------------------



during the five-year period ending on the last day of the most recent plan year
end prior to the Closing Date, (i) no liability under Title IV or Section 302 of
ERISA has been incurred by the Company or any ERISA Affiliate that has not been
satisfied in full, and (ii) to the knowledge of Shareholders, no condition
exists that presents a material risk to the Company or any ERISA Affiliate of
incurring any such liability and (iii) the present value of accrued benefits
under such plan, based upon the actuarial assumptions used for funding purposes
in the most recent actuarial report prepared by such plan’s actuary with respect
to such plan did not exceed, as of its latest valuation date, the then current
value of the assets of such plan allocable to such accrued benefits. No Employee
Plan or any trust established thereunder has incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, as of the last day of the most recently ended fiscal
year.

                    (i) Except as set forth in Section 3.10 of the Company
Disclosure Schedule, no Employee Plan provides medical, surgical,
hospitalization, death or similar benefits (whether or not insured) for
employees for periods extending beyond their retirement or other termination of
service, other than (i) coverage mandated by Section 4980B of the Code, Section
601 of ERISA or other applicable law, (ii) death benefits under any “pension
plan,” (iii) benefits the full cost of which is borne by the employee (or his
beneficiary) or (iv) Employee Plans that can be amended or terminated by the
Company without consent. The Company does not have any current or projected
liability with respect to post-employment or post-retirement welfare benefits
for retired, former, or current employees of the Company.

                    (j) No material amounts payable under the Employee Plans
will fail to be deductible for Federal income tax purposes by virtue of Section
162(m) of the Code.

                    (k) To the extent that the Company is deemed to be a
fiduciary with respect to any Plan that is subject to ERISA, the Company (i)
during the past five years has complied with the requirements of ERISA and the
Code in the performance of its duties and responsibilities with respect to such
employee benefit plan and (ii) has not knowingly caused any of the trusts for
which it serves as an investment manager, as defined in Section 3(38) of ERISA,
to enter into any transaction that would constitute a “prohibited transaction”
under Section 406 of ERISA or Section 4975 of the Code, with respect to any such
trusts, except for transactions that are the subject of a statutory or
administrative exemption.

                    (l) No person will be entitled to a “gross up” or other
similar payment in respect of excise taxes under Section 4999 of the Code with
respect to the transactions contemplated by this Agreement.

                    (m) None of the Employee Plans have been completely or
partially terminated and none has been the subject of a “reportable event” as
that term is defined in

Page 34

--------------------------------------------------------------------------------



Section 4043 of ERISA. No amendment has been adopted which would require the
Company or any ERISA Affiliate to provide security pursuant to Section 307 of
ERISA or Section 401(a)(29) of the Code.

          SECTION 3.11. Labor Matters.

                    (a) With respect to employees of the Company or its
subsidiaries: (i) to the Knowledge of the Company, no senior executive or key
employee has any plans to terminate employment with the Company or any of its
subsidiaries; (ii) there is no unfair labor practice charge or complaint against
the Company pending or, to the knowledge of Shareholders, threatened before the
National Labor Relations Board or any other comparable Governmental Entity;
(iii) there is no demand for recognition made by any labor organization or
petition for election filed with the National Labor Relations Board or any other
comparable Governmental Entity; (iv) no grievance or any arbitration proceeding
arising out of or under collective bargaining agreements is pending and no
claims therefor have been threatened other than grievances or arbitrations
incurred in the ordinary course of business; (v) the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
thereby will not give rise to termination of any existing collective bargaining
agreement or permit any labor organization to commence or initiate any
negotiations in respect of wages, hours, benefits, severance or working
conditions under any such existing collective bargaining agreements; and (vi)
there is no litigation, arbitration proceeding, governmental investigation,
administrative charge, citation or action of any kind pending or, to the
knowledge of Shareholders, proposed or threatened against the Company relating
to employment, employment practices, terms and conditions of employment or
wages, benefits, severance and hours.

                    (b) Section 3.11(b) of the Company Disclosure Schedule lists
the name, title, date of employment and current annual salary of each current
salaried employee whose annual salary exceeds $100,000. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and thereby will not (i) result in any payment (including severance,
unemployment compensation, tax gross-up, bonus or otherwise) becoming due to any
current or former director, employee or independent contractor of the Company or
any of its subsidiaries, from the Company or any of its subsidiaries under any
Employee Plan or other agreement, (ii) materially increase any benefits
otherwise payable under any Employee Plan or other agreement, or (iii) result in
the acceleration of the time of payment, exercise or vesting of any such
benefits.

                    (c) Section 3.11(c) of the Company Disclosure Schedule sets
forth all contracts, agreements, plans or arrangements covering any employee of
the Company or its subsidiaries containing “change of control,” “stay-put,”
transition, retention, severance or similar provisions, and sets forth the names
and titles of all such employees, the amounts payable under such provisions,
whether such provisions would become payable

Page 35

--------------------------------------------------------------------------------



as a result of the Purchase and the transactions contemplated by this Agreement,
and when such amounts would be payable to such employees, all of which are in
writing, have heretofore been duly approved by the Company’s Shareholders, and
true and complete copies of all of which have heretofore been delivered to
Parent. There is no contract, agreement, plan or arrangement (oral or written)
covering any employee of the Company that individually or collectively could
give rise to the payment of any amount that would not be deductible pursuant to
the terms of Section 280G of the Code.

          SECTION 3.12 Environmental Matters. Except for such matters which
would not, individually or in the aggregate, reasonably be expected to result in
a material adverse effect on the Company or are listed in Section 3.12 of the
Company Disclosure Schedule, to the best of Shareholders’ knowledge:

                    (a) Compliance. To the Knowledge of the Company (i) the
Company is in compliance in all material respects with all applicable
Environmental Laws; (ii) neither the Company nor any of its subsidiaries has
received any written communication from any person or governmental entity that
alleges that the Company or any of its subsidiaries is not in compliance with
applicable Environmental Laws; and (iii) there have not been any Releases of
Hazardous Substances by the Company or, by any other party, at any property
currently or formerly owned or operated by the Company or any of its
subsidiaries that occurred during the period of the Company’s or any of its
subsidiaries’ ownership or operation of such property.

                    (b) Environmental Permits. The Company and its subsidiaries
have all Environmental Permits necessary for the conduct and operation of its
business, and all such permits are in good standing or, where applicable, a
renewal application has been timely filed and is pending agency approval, and
the Company or its subsidiaries are in compliance with all terms and conditions
of all such Environmental Permits and is not required to make any expenditure in
order to obtain or renew any Environmental Permits.

                    (c) Environmental Claims. There are no Environmental Claims
pending or, to the Knowledge of the Company, threatened, against the Company, or
against any real or personal property or operation that the Company owns, leases
or manages.

                    (d) As used in this Agreement:

 

 

 

(i) “Environmental Laws” shall mean any and all binding and applicable local,
municipal, state, federal or international law, statute, treaty, directive,
decision, judgment, award, regulation, decree, rule, code of practice, guidance,
order, direction, consent, authorization, permit or similar requirement,
approval or standard concerning (A)

Page 36

--------------------------------------------------------------------------------



 

 

 

occupational, consumer and/or public health and safety, and/or (B) environmental
matters (including clean-up standards and practices), with respect to buildings,
equipment, soil, sub-surface strata, air, surface water, or ground water,
whether set forth in applicable law or applied in practice, whether to
facilities such as those of the Company Properties in the jurisdictions in which
the Company Properties are located or to facilities such as those used for the
transportation, storage or disposal of Hazardous Substances generated by the
Company or otherwise.

 

 

 

(ii) “Environmental Permits” shall mean Permits required by Environmental Laws.

 

 

 

(iii) “Hazardous Substances” shall mean any and all dangerous substances,
hazardous substances, toxic substances, radioactive substances, hazardous
wastes, special wastes, controlled wastes, oils, petroleum and petroleum
products, computer component parts, hazardous chemicals and any other materials
which are regulated by the Environmental Laws or otherwise found or determined
to be potentially harmful to human health or the environment.

 

 

 

(iv) “Release” shall mean any spilling, leaking, pumping, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping or disposing of
Hazardous Substances (including the abandonment or discarding of barrels,
containers or other closed receptacles containing Hazardous Substances) into the
environment.

                    SECTION 3.13 Intellectual Property.

                    (a) Section 3.13(a) of the Company Disclosure Schedule sets
forth, for the Intellectual Property (as defined below) owned or purported to be
owned by the Company or any of its subsidiaries, a complete and accurate list of
all U.S. and foreign (i) patents and patent applications, (ii) trademarks and
service marks which are registered or the subject of an application for
registration and material unregistered trademarks or service marks , (iii)
copyrights which are registered or the subject of an application for
registration, and (iv) Internet domain names. The Company or one of its
subsidiaries owns or has the valid right to use all patents and patent
applications, patent rights, trademarks, service marks, trademark or service
mark registrations and applications, trade names, logos, designs, Internet
domain names, slogans and general intangibles of like nature, together with all
goodwill related to the foregoing, copyrights, copyright registrations, renewals
and applications, Software (as defined below), technology, inventions,
discoveries, trade secrets and other confidential information, know-how,
proprietary processes, designs, processes, techniques, formulae, algorithms,
models and methodologies, licenses, and all other proprietary rights
(collectively, the “Intellectual

Page 37

--------------------------------------------------------------------------------



Property”) that it owns or purports to own or is licensed to Company in a manner
sufficient for the conduct of the business of the Company as it currently is
conducted. “Software” means any and all (i) computer programs, including any and
all software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, (iv) the technology supporting and content
contained on any owned or operated Internet site(s), and (v) all documentation,
including user manuals and training materials, relating to any of the foregoing.

                    (b) Except as set forth in Section 3.13(b) of the Company
Disclosure Schedule, all of the Intellectual Property owned or purported to be
owned by the Company is free and clear of all Liens. The Company is listed in
the records of the appropriate United States, state or foreign agency as, the
sole owner of record for each patent and patent application and trademark,
service mark and copyright which is registered or the subject of an application
for registration that is listed in Section 3.13(a) of the Company Disclosure
Schedule.

                    (c) All of the patents, patent applications, trademarks,
service marks and copyrights owned or purported to be owned by the Company which
have been issued by, or registered or the subject of an application filed with,
as applicable, the U.S. Patent and Trademark Office, the U.S. Copyright Office
or in any similar office or agency anywhere in the world, including, but not
limited to the items listed in Section 3.13(a) of the Company Disclosure
Schedule are subsisting, enforceable, in full force and effect, and have not
been cancelled, expired, abandoned or otherwise terminated and all renewal fees
in respect thereof have been duly paid and are currently in compliance with all
formal legal requirements (including the timely post-registration filing of
affidavits of use and incontestability and renewal applications) and are valid.
There is no pending or, to the Knowledge of the Company, threatened opposition,
interference, invalidation or cancellation proceeding before any court or
registration authority in any jurisdiction against any of the items listed in
Section 2.13(a) of the Company Disclosure Schedule or against any other
Intellectual Property used by the Company or its subsidiaries.

                    (d) To the Knowledge of the Company, the conduct of the
Company’s business as currently conducted does not infringe upon (either
directly or indirectly such as through contributory infringement or inducement
to infringe), dilute, misappropriate or otherwise violate (i) any Intellectual
Property owned or controlled by any third party (“Third Party Rights”), other
than the rights of any third party under any patent, or (ii) the rights of any
third party under any patent. Neither the Company nor Shareholders have received
any communication alleging or claiming that the Company has been or may be
engaged in, liable for or contributing to any infringement of any Third Party
Rights, nor does the Company or Shareholders have any reason to expect that any
such communication will be forthcoming. There are no pending or, to the
Knowledge of the

Page 38

--------------------------------------------------------------------------------



Company threatened claims against the Company or any of its subsidiaries
alleging that the operation of the business as currently conducted, infringes on
or conflicts with any Third Party Rights.

                    (e) To the Knowledge of the Company, no third party is
misappropriating, infringing, diluting, or violating any Intellectual Property
owned or purported to be owned by or licensed to or by the Company or its
subsidiaries and no such claims have been made against a third party by the
Company or any of its subsidiaries.

                    (f) Each material item of Software, which is used by the
Company or any of its subsidiaries in connection with the operation of its
business as currently conducted, is either (i) owned by the Company or any of
its subsidiaries, (ii) currently in the public domain or otherwise available to
the Company without the need of a license, lease or consent of any third party,
or (iii) used under rights granted to the Company or any of its subsidiaries
pursuant to a written agreement, license or lease from a third party.

                    (g) Section 3.13(g) of the Company Disclosure Schedule sets
forth a complete list of all agreements under which the Company or any of its
subsidiaries is granted rights to acquire or use the Intellectual Property of a
third party (other than shrink-wrap or click on-downloadable general purpose
software) (the “Company IP Agreements”). Except as set forth in Section 3.13(g)
of the Company Disclosure Schedule, the Company is not under any obligation to
pay royalties or other payments in connection with any Company IP Agreement, nor
restricted from assigning its rights respecting Intellectual Property nor will
the Company otherwise be, as a result of the execution and delivery of this
Agreement or the performance of its obligations under this Agreement, in breach
of any Company IP Agreement. Each Company IP Agreement is in full force and
effect and has not been amended. Neither the Company nor any other party
thereto, is in default or breach under any such Company IP Agreement. No event
has occurred which, with the passage of time or the giving of notice or both,
would cause a breach of or default by the Company under any of the Company IP
Agreements and there is no breach or anticipated breach by any other party to
any Company IP Agreement.

                    (h) The Company does not sell any products that
intentionally contain any “viruses”, “time-bombs”, “key-locks”, or any other
devices intentionally created that could disrupt or interfere with the operation
of the products or the integrity of the data, information or signals they
produce in a manner adverse to the Company, any of its subsidiaries or any
licensee or recipient.

                    (i) Neither the Company nor any of its subsidiaries has
embedded any open source, copyleft or community source code in any of its
Products which are generally available or in development, including but not
limited to any libraries or code

Page 39

--------------------------------------------------------------------------------



licensed under the GNU General Public License, GNU Lesser General Public License
or similar license arrangement.

                    SECTION 3.14 Insurance Matters. All policies providing
insurance coverage as set forth in Section 3.14 of the Company Disclosure
Schedule are in full force and effect, all premiums due and payable thereon have
been paid and no written or oral notice of cancellation or termination has been
received and is outstanding.

                    SECTION 3.15 Transactions with Affiliates. Except as set
forth on Section 3.15 of the Company Disclosure Schedule, there are no
outstanding amounts payable to or receivable from, loans, leases or other
existing agreements between the Company, on the one hand, and any member,
officer, manager, employee or Affiliate of the Company or any of the
Shareholders, Shareholder affiliated companies, or any family member or
affiliate of such member, officer, manager, employee, affiliate or otherwise
related party on the other hand.

                    SECTION 3.16 Voting Requirements. The affirmative vote (in
person or by duly authorized and valid proxy at a Company Shareholders’ meeting
or by written consent) of the holders of not less than One Hundred Percent
(100%) of the outstanding Company Common Stock in favor of the adoption of this
Agreement is the only vote of the holders of any class or series of the
Company’s Shares required by applicable law and the Company’s organizational
instruments to duly effect such adoption.

                    SECTION 3.17 Brokers. No broker, investment banker,
financial advisor, finder, consultant or other person other than Pagemill
Partners, LLC is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee, compensation or commission, however and whenever payable, in
connection with the Purchase and the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company. Parent shall be
solely responsible for any fees charged by Pagemill Partners LLC.

                    SECTION 3.18 Real Property.

                    (a) The Company does not own any real property. Section
3.18(a) of the Company Disclosure Schedule sets forth a complete list of all
real property leased, subleased, or otherwise occupied or used by the Company or
any of its subsidiaries as lessee. With respect to each parcel of real property
leased, subleased, or otherwise occupied or used by the Company as lessee: (i)
the Company has a valid leasehold interest or other right of use and occupancy,
free and clear of any Liens on such leasehold interest or other rights of use
and occupancy, or any covenants, easements or title defects known to or created
by the Company , except as do not materially affect the occupancy or uses of
such property. The Company’s agreement with respect to real property leased,
subleased, or otherwise occupied or used by the Company as lessee is in full
force and

Page 40

--------------------------------------------------------------------------------



effect and has not been amended. The Company nor, to the Knowledge of the
Company, any other party thereto, is in material default or material breach
under any such agreement. To the Knowledge of the Company, no event has occurred
which, with the passage of time or the giving of notice or both, would cause a
breach of or default by the Company or the applicable subsidiary under any of
such agreement and, to the Knowledge of the Company or the applicable
subsidiary, there is no breach or anticipated breach by any other party to such
agreements.

                    (b) As used in this Agreement, Company Permitted Liens shall
mean: (i) Any Lien reflected in Section 3.18(b)(i) of the Company Disclosure
Schedule, (ii) Liens for Taxes not yet due or delinquent or as to which there is
a good faith dispute and for which there are adequate provisions on the books
and records of the Company, (iii) with respect to real property, any Lien,
encumbrance or other title defect which is not in a liquidated amount (whether
material or immaterial) and which does not, individually or in the aggregate,
interfere materially with the current use or materially detract from the value
or marketability of such property (assuming its continued use in the manner in
which it is currently used) and (iv) inchoate materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens arising in the ordinary course and
not past due and payable or the payment of which is being contested in good
faith by appropriate proceedings.

                    SECTION 3.19 Tangible Personal Property. Except as would not
materially impair the Company and its operations, the machinery, equipment,
furniture, fixtures and other tangible personal property (the “Tangible Personal
Property”) owned, leased or used by the Company or any of its subsidiaries is in
the aggregate sufficient and adequate to carry on business in all material
respects as presently conducted and is, in the aggregate and in all material
respects, in operating condition and repair, normal wear and tear excepted. The
Company is in possession of and has good title to, or valid leasehold interests
in or valid rights under contract to use, the Tangible Personal Property
material to the Company, taken as a whole, free and clear of all Liens, other
than the Company Permitted Liens as set forth in Section 3.18(b) of the Company
Disclosure Schedule.

                    SECTION 3.20 Powers of Attorney. There are no outstanding
powers of attorney executed on behalf of the Company or any Subsidiary.

                    SECTION 3.21 Offers. The Company has suspended or
terminated, and has the legal right to terminate or suspend, all negotiations
and discussions of any acquisition, merger, consolidation or sale of all or
substantially all of the assets of Company and the Subsidiaries with parties
other than Parent.

                    SECTION 3.22 Warranties. No product or service manufactured,
sold, leased, licensed or delivered by the Company or any Subsidiary is subject
to any guaranty, warranty, right of return, right of credit or other indemnity
other than (i) the applicable standard terms and conditions of sale or lease by
the Company, which are set forth in Section 3.22 of the Company Disclosure
Schedule, in the ordinary course of

Page 41

--------------------------------------------------------------------------------



business, and (ii) manufacturers’ warranties. Section 3.22 of the Company
Disclosure Schedules sets forth the aggregate expenses incurred by the Company
and the Subsidiaries in fulfilling their obligations under their guaranty,
warranty, right of return and indemnity provisions during each of the fiscal
years and the interim period covered by the Company Financial Statements and the
Company does not know of any reason why such expenses should significantly
increase as a percentage of sales in the future.

                    SECTION 3.23 Investment Company. Neither the Company nor any
of its subsidiaries is an investment company required to be registered as an
investment company pursuant to the Investment Company Act.

                    SECTION 3.24 Board Approval. Pursuant to meetings duly
noticed and convened in accordance with all applicable laws and at each of which
a quorum was present, or by written consent as permitted by applicable law and
governing documents, the Board of Directors of the Company, after full and
deliberate consideration, unanimously (other than for directors who abstain) has
(i) duly approved this Agreement and resolved that the transactions contemplated
hereby are fair to, advisable and in the best interests of the Company’s
Shareholders, (ii) resolved to unanimously recommend that the Company’s
Shareholders approve the transactions contemplated hereby and (iii) directed
that the Merger be submitted for consideration by the holders of the Company
Common Stock.

                    SECTION 3.25 Books and Records. Except as to certain
accruals and expenses as set forth in Section 3.5(a) of the Company Disclosure
Schedule, each of the Company and its subsidiaries maintains and has in all
material respects, maintained accurate books and records reflecting its assets
and liabilities and accounts, notes and other receivables and inventory are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection thereof on a current and timely basis.

                    SECTION 3.26 Status of Shares Being Transferred. Subject to
Section 3.23 of the Company Disclosure Schedule, Shareholders own all of the
issued and outstanding shares of capital stock of the Company. Shareholders have
full power to convey good and marketable title to their Shares, free of any
liens, charges, or encumbrances of any nature.

                    SECTION 3.27 Investment in Parent Common Stock.

                    (a) Each Shareholder is an “accredited investor” as defined
in Rule 501(a)(5) or (6) under the Securities Act of 1933, as amended (the
“Securities Act”).

                    (b) Shareholders are acquiring the shares of common stock of
Parent to be issued hereunder for investment for their own account, and not for
the account of another Person and not with a view to, or for sale in connection
with, any distribution, assignment, or resale of any part thereof in violation
of the Securities Act of 1933 (the “Securities Act”), nor with any present
intention of any such distribution, assignment, or resale. Notwithstanding the
foregoing, Parent hereby acknowledges Shareholders’ intention to assign certain
shares of the Parent Common Stock to employees of the

Page 42

--------------------------------------------------------------------------------



Company to be designated by Shareholders subject to such assignees making to
Parent the representations contained in this Section 3.27. Shareholders
understand that the shares of Parent Common Stock to be issued to them hereunder
have not been and will not be, registered in the United States under the
Securities Act or applicable state securities laws, and may not be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws or unless disposed of in a
transaction exempt from such laws, such as in compliance with Rule 144
promulgated by the SEC, and that certificates representing the shares of Parent
Common Stock shall bear legends to this effect. Shareholders understand that
Parent’s issuance of shares of Parent Common Stock contemplated by this
Agreement is intended to be exempt from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Shareholders’
representations as expressed herein. No Shareholder is a party to nor bound by
any agreement regarding the ownership or disposition of the shares of Parent
Common Stock other than this Agreement.

                    (c) Shareholders have made independent investigation of
Parent and related matters as (i) they deem to be necessary or advisable in
connection with the their investment in and acceptance of the shares of Parent
Common Stock to be issued to them hereunder and (ii) they believe to be
necessary in order to reach an informed decision as to the advisability of
making an investment in and accepting the shares of Parent Common Stock to be
issued to them hereunder. Without limiting the foregoing, Shareholders have
reviewed the Parent SEC Documents (as hereinafter defined) and the Parent’s
other publicly-available SEC filings. In evaluating their investment in and
acceptance of the shares of Parent Common Stock to be issued to them hereunder,
Shareholders have not relied upon any representation or other information (oral
or written) other than as set forth in this Agreement or in such Parent SEC
Documents and other SEC filings.

                    (d) Shareholders have such knowledge and experience in
financial and business matters that they are capable of evaluating the merits
and risks of their investment in the Parent Common Stock as contemplated by this
Agreement, and are able to bear the economic risk of such investment for an
indefinite period of time. Shareholders are not relying on Parent for advice
with respect to economic considerations involved in their acquisition and
acceptance of the shares of Parent Common Stock.

                    SECTION 3.28 Disclosure. On the date of this Agreement, the
Company, Shareholders and all officers of the Company have, and at the Closing
Date will have, disclosed all events, conditions, and facts materially affecting
the business of the Company. Shareholders and all officers of the Company have
not now and will not have, at the Closing Date, withheld knowledge of any such
events, conditions, and facts which they know, or have reasonable ground to
know, may materially affect the business of the Company. None of the
representations and warranties made by the Company or Shareholders in this
Agreement and contained in any certificate or other instrument furnished or to
be furnished to Parent pursuant to this Agreement contains or will contain any
untrue statement of a material fact, or omits or will omit to state a material
fact necessary in order to make the statements contained in this Agreement not
misleading.

Page 43

--------------------------------------------------------------------------------



                    SECTION 3.29 No Shareholder Competing Business. As of the
Closing Date, no Shareholder directly or indirectly, whether as owner, partner,
shareholder, consultant, agent, employee, co-venturer or otherwise, engages,
participates, assists or is invested in any Competing Business (as defined in
Section 6.6 below).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

          Except as set forth on the Disclosure Schedule delivered by Parent to
the Company prior to execution of this Agreement which hereby is incorporated by
reference in and constitutes an integral part of this Agreement (the “Parent
Disclosure Schedule”), Parent hereby represents and warrants to the Shareholders
as follows:

                    SECTION 4.1 Organization, Standing and Corporate Power.

                    (a) Each of Parent and its Subsidiaries, including the
Surviving Corporation, is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has the requisite corporate power and requisite
authority to carry on its business as presently being conducted. Each of Parent
and its Subsidiaries is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, except for those jurisdictions where the failure to be so
qualified or licensed or to be in good standing individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect on Parent.

                    (b) Parent has delivered or made available to the Company
prior to the execution of this Agreement complete and correct copies of the
certificate of incorporation and by-laws or other organizational documents of
Parent and its Subsidiaries, including Surviving Corporation, each as in effect
at the date of this Agreement.

                    SECTION 4.2 Capital Structure.

                    (a) The authorized capital stock of Parent consists of
200,000,000 shares of common stock, $.001 par value (the “Parent Common Stock”),
and 5,000,000 shares of Series A Preferred Stock, par value $.001 per share, of
Parent (“Parent Preferred Stock”). As of the date hereof: (i) 13,087,142 shares
of Parent Common Stock were issued and outstanding and 1,000,000 shares of
Parent Common Stock will be issued concurrently with the Closing as partial
consideration for the Chopra Stock (as defined in Section 7.2(s) below; (ii) no
shares of Parent Common Stock were held by Parent in its treasury;

Page 44

--------------------------------------------------------------------------------



(iii) no shares of Parent Common Stock were held by subsidiaries of Parent; (iv)
approximately 3,367,486 shares of Parent Common Stock were reserved for issuance
pursuant to stock-based plans (such plans, collectively, the “Parent Stock
Plans”), all of which are subject to outstanding employee stock options or other
rights to purchase or receive Parent Common Stock granted under the Parent Stock
Plans (collectively, “Parent Employee Stock Options”); (v) 964,286 shares of
Parent Common Stock are reserved for issuance pursuant to convertible notes and
an additional 770,000 shares of Parent Common Stock will be reserved
concurrently with the Closing pursuant to a Convertible Note issued as partial
consideration for the Chopra Stock, (vi) 7,703,118 shares of Parent Common Stock
were reserved for issuance pursuant to outstanding warrants. As of the date
hereof, (w) 2,466,971 shares of Parent Preferred Stock were issued and
outstanding; (x) no shares of Parent Preferred Stock were held by Parent in its
treasury; (y) no shares of Parent Preferred Stock were held by subsidiaries of
Parent; and (z) 16,551 shares of Parent Preferred Stock were reserved for
issuance pursuant to outstanding warrants.

                    (b) All outstanding shares of capital stock of Parent have
been, and all shares thereof which may be issued pursuant to this Agreement or
otherwise (including upon the conversion of the Parent Series A Preferred Stock)
will be, when issued, duly authorized and validly issued and are fully paid and
nonassessable and are not subject to preemptive rights created by statute, the
Parent’s articles of incorporation or any agreement to which Parent is a party
or by which Parent may be bound. Except as set forth in this Section and except
for changes since the date of this Agreement resulting from the exercise of
Parent’s employee stock options outstanding on such date, there are outstanding
(i) no shares of capital stock or other voting securities of Parent, (ii) no
securities of Parent convertible into or exchangeable for shares of capital
stock or voting securities of Parent, and (iii) no options or other rights to
acquire from Parent, other than Employee Stock Options, and no obligation of
Parent to issue, any capital stock, voting securities or securities convertible
into or exchangeable for capital stock of Parent.

                    (c) Parent has a sufficient number of duly authorized but
unissued shares of Parent Common Stock to issue the maximum number of such
shares contemplated by Article II of this Agreement as the Merger Consideration.
The shares of Parent common stock to be issued and delivered hereunder will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Encumbrances.

                    SECTION 4.3 Authority; Noncontravention. Parent has the
corporate power and authority to execute, deliver and perform this Agreement and
the other agreements to be executed and delivered by Parent in connection
herewith and to consummate the transactions contemplated hereby and thereby. All
corporate acts and proceedings required to be taken by or on the part of Parent
to authorize Parent to execute, deliver and perform this Agreement and the other
agreements to be executed and delivered by Parent in connection herewith and to
consummate the transactions contemplated hereby and thereby have been duly and
validly taken. This Agreement

Page 45

--------------------------------------------------------------------------------



constitutes a valid and binding agreement, and the other agreements to be
executed and delivered by Parent in connection herewith when so executed and
delivered will constitute valid and binding agreements, of Parent.

                    SECTION 4.4 Parent Documents.

                    (a) Except as set forth in Section 4.4 of the Parent
Disclosure Schedule, as of their respective filing dates, (i) all reports filed
by Parent and which must be filed by Parent in the future with the Securities
and Exchange Commission (the “SEC”) pursuant to the Exchange Act (the “Parent
SEC Documents”) complied and, with respect to future filings, will comply in all
material respects with the requirements of the Exchange Act, as the case may be,
and the rules and regulations of the SEC thereunder applicable to such Parent
SEC Documents, and (ii) no Parent SEC Documents, as of their respective dates
contained any untrue statement of a material fact or omitted, and no Parent SEC
Document filed subsequent to the date hereof will omit as of their respective
dates, to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of registration statements of the
Parent under the Securities Act, in light of the circumstances under which they
were made) not misleading.

                    (b) The financial statements of Parent included in the
Parent SEC Documents (including the related notes) complied as to form, as of
their respective dates of filing with the SEC, in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited statements, as permitted by Quarterly Report
Form 10-Q of the SEC) applied on a consistent basis during the periods and at
the dates involved (except as may be indicated in the notes thereto) and fairly
present the consolidated financial condition of Parent and its subsidiaries at
the dates thereof and the consolidated results of operations and cash flows of
Parent and its subsidiaries for the periods then ended (subject, in the case of
unaudited statements, to notes and normal year-end audit adjustments that were
not material in amount or effect). Except for liabilities (i) reflected in
Parent’s unaudited balance sheet as of December 31, 2006 or described in any
notes thereto (or for which neither accrual nor footnote disclosure is required
pursuant to GAAP), or (ii) incurred in the ordinary course of business since
December 31, 2006 consistent with past practice or in connection with this
Agreement or the transactions contemplated hereby, neither Parent nor any of its
subsidiaries has any material liabilities or obligations of any nature.

                    SECTION 4.5 Voting Requirements. No consent or approval of
the holders of the outstanding shares of Parent Common Stock or any other class
of Parent capital stock is required to approve the Purchase and the transactions
contemplated by this Agreement under applicable law or the Parent’s
organizational instruments.

                    SECTION 4.6 Brokers. Except for Pagemill Partners, LLC, no
broker, investment banker, financial advisor, finder, consultant or other person
is entitled to any

Page 46

--------------------------------------------------------------------------------



broker’s, finder’s, financial advisor’s or other similar fee, compensation or
commission, however and whenever payable, in connection with the Purchase and
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of Parent. Parent shall be solely responsible for any fees charged
by Pagemill Partners LLC.

                    SECTION 4.7 Board and Other Approvals. Pursuant to meetings
duly noticed and convened in accordance with all applicable laws and at each of
which a quorum was present, or by written consent as permitted by applicable law
and governing documents, the Board of Directors of Parent, after full and
deliberate consideration, unanimously (other than for directors who abstain) has
duly adopted this Agreement and resolved that the Purchase and the transactions
contemplated hereby are fair to, advisable and in the best interests of Parent’s
Shareholders. The Board of Directors of Parent unanimously has duly approved
this Agreement and has determined that the Purchase is advisable. Parent has
obtained all other approvals or consents required in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the transactions contemplated herein.

                    SECTION 4.8 Books and Records. Each of Parent and its
subsidiaries maintains and has maintained accurate books and records reflecting
its assets and liabilities and accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.

                    SECTION 4.9 Sarbanes Oxley Act Compliance. Parent is in
compliance with all presently effective and applicable provisions of the
Sarbanes Oxley Act of 2002 (the “Sarbanes Oxley Act”) and is actively taking
steps to ensure that it will be in compliance with other provisions of the
Sarbanes Oxley Act upon the effectiveness or applicability to Parent of such
provisions. Parent is currently in compliance and will use its reasonable
efforts to continue to comply in all material respects with all public reporting
requirements necessary to permit sales of its restricted shares by Shareholders
pursuant to Rule 144.

                    SECTION 4.10 Additional Representations.

                    Neither the execution nor delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated herein will,
directly or indirectly (with or without notice or lapse of time):

                              (i) Breach (a) any provision of any of the
governing documents of Parent or (b) any resolution adopted by the Board of
Directors or the Shareholders;

                              (ii) Breach or give any Governmental Entity or
other Person the right to challenge any of the transactions contemplated herein,
or to exercise any remedy or obtain any relief under any rule, ordinance,
contract, order, decree, or agreement under any legally binding arrangement to
which Parent is subject;

Page 47

--------------------------------------------------------------------------------



                              (iii) Contravene, conflict with or result in a
violation or breach of any of the terms or requirements of, or give any
Governmental Entity the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Permit or governmental authorization that is held by Parent or that
otherwise relates to the business of Parent;

                              (iv) Cause Shareholders or Company to become
subject to, or to become liable for the payment of, any penalty or fine
resulting from the contemplated transaction subsequent to the Closing Date; or

                              (v) result in a violation or Breach of, or
constitute a default under, any of the terms, conditions or provisions of any
agreement or other instrument or obligation to which Parent is a party or by
which Parent or any of its properties or assets may be bound.

                    SECTION 4.11 Litigation. Except as set forth in the Parent
SEC Documents or Section 4.11 of the Parent Disclosure Schedule, there is no
suit, claim, action, proceeding or investigation pending or to the knowledge of
Parent threatened against Parent or its Affiliates that is reasonably likely to
have a material adverse effect on Parent or would prevent Parent from
consummating the transactions contemplated herein. Parent is not subject to any
outstanding order, writ, injunction or decree which in so far as can be
reasonably foreseen, individually or in the aggregate, which now or in the
future would have a material adverse effect or result in adverse consequences,
or would prevent Parent from consummating the transactions contemplated herein.

                    SECTION 4.12 Compliance. Parent holds all Permits, and is in
material compliance with the terms of the Permits. Parent is not in violation of
any legal or governmental requirement, except where such a failure to comply
would not have a material affect on Parent.

                    SECTION 4.13 Contracts with Third Parties. Parent and its
Affiliates have no contract, agreement, or understanding with a third party
concerning the potential sale of the assets, stock or business acquired under
the terms of this Agreement, or any portion thereof, following the closing.

                    SECTION 4.14 Disclosure. No representation or warranty made
by Parent in this Agreement, the Parent Disclosure Schedules or any certificate
delivered or deliverable pursuant to the terms hereof, contains or will contain,
any untrue statement of a material fact, or omits, or will omit, when taken as a
whole, to state a material fact, necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading.

ARTICLE V

COVENANTS RELATING TO CONDUCT OF BUSINESS

                    SECTION 5.1 Conduct of Business by the Company. Except as
required by applicable law or regulation and except as otherwise contemplated by
this

Page 48

--------------------------------------------------------------------------------



Agreement, until the earlier of the termination of this Agreement or the Closing
Date, the Company shall, and shall cause each of its subsidiaries to, conduct
its and their respective businesses in the ordinary course and consistent with
past practices. Except as set forth in Section 5.1 of the Company Disclosure
Schedule, as required by applicable law or regulation and except as otherwise
contemplated by this Agreement or except as previously consented to by Parent,
in writing, after the date hereof and until the earlier of the termination of
this Agreement or the Closing Date, the Company shall not:

                    (a) amend or otherwise change its Certificate of
Incorporation or by-laws;

                    (b) issue, sell, pledge, dispose of, encumber, or authorize
the issuance, sale, pledge, disposition, grant or encumbrance of (i) any shares
of any class, or options, warrants, convertible securities or other rights of
any kind to acquire shares, or any other ownership interest, thereof, or (ii)
any of its assets, tangible or intangible, other than in the ordinary course of
business;

                    (c) declare, set aside, make or pay any dividend or other
distribution, payable in cash, property or otherwise, with respect to its
shares;

                    (d) reclassify, combine, split, subdivide or redeem,
purchase or otherwise acquire, directly or indirectly, any of its shares;

                    (e) (i) acquire (including, without limitation, for cash or
shares of stock, by Purchase, consolidation, or acquisition of stock or assets)
any interest in any corporation, partnership or other business organization or
division thereof, or make any investment either by purchase of stock or
securities, contributions of capital or property transfer, or, except in the
ordinary course of business, consistent with past practice, purchase any
property or assets of any other person, (ii) except in the ordinary course of
business, incur any indebtedness for borrowed money or issue any debt securities
or assume, guarantee or endorse or otherwise as an accommodation become
responsible for, the obligations of any person, or make any loans or advances,
or (iii) enter into any Company Material Contract except in the ordinary course
of business;

                    (f) make any capital expenditure in excess of $100,000 or
enter into any contract or commitment therefore;

                    (g) except in the ordinary course of business, sell or
transfer any of its inventory or other tangible assets;

                    (h) amend, terminate or extend any Company Material
Contract;

Page 49

--------------------------------------------------------------------------------



                    (i) delay or accelerate payment of any account payable or
other liability of the Company beyond or in advance of its due date or the date
when such liability would have been paid in the ordinary course of business
consistent with past practice; or

                    (j) agree, in writing or otherwise, to take or authorize any
of the foregoing actions or any action which would make any representation or
warranty contained in Article III untrue or incorrect.

                    SECTION 5.2 Advice of Changes. Shareholders and the Company
shall promptly advise the Parent, and Parent shall advise the Shareholders and
the Company, orally and in writing to the extent it has knowledge of (i) any
representation or warranty made by them contained in this Agreement that is
qualified as to materiality becoming untrue or inaccurate in any respect or any
such representation or warranty that is not so qualified becoming untrue or
inaccurate in any material respect, (ii) the failure by any of them to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by them under this Agreement; (iii) any suspension, termination,
limitation, modification, change or other alteration of any material agreement,
arrangement, business or other relationship, in any material respect, with any
of the Company’s customers, suppliers or sales or design personnel; or (iv) any
change or event having, or which, insofar as reasonably can be foreseen, could
have a material adverse effect on the Company or Parent or on the accuracy and
completeness of the Company’s or Parent’s representations and warranties or the
ability of the Shareholders or the Company or Parent to satisfy the conditions
set forth in Article VII; provided, however, that no such notification shall
affect the representations, warranties, covenants or agreements of the parties
(or remedies with respect thereto) or the conditions to the obligations of the
parties under this Agreement; and provided further that a failure to comply with
this Section 5.2 shall not constitute a failure to be satisfied of any condition
set forth in Article VII unless the underlying untruth, inaccuracy, failure to
comply or satisfy, or change or event would independently result in a failure of
a condition set forth in Article VII to be satisfied.

                    SECTION 5.3 No Solicitation by the Company.

                    (a) The Company will promptly notify Parent after receipt of
any offer or indication that any person is considering making an offer with
respect to a Company Acquisition Proposal or any request for nonpublic
information relating to the Company or for access to the properties, books or
records of the Company by any person that may be considering making, or has
made, an offer with respect to a Company Acquisition Proposal and will keep
Parent fully informed of the status and details of any such offer, indication or
request. “Company Acquisition Proposal” means any proposal for a Purchase or
other business combination involving the Company or the acquisition of any
equity interest in, or a substantial portion of the assets of, the Company,
other than the transactions contemplated by this Agreement.

Page 50

--------------------------------------------------------------------------------



                    (b) From the date hereof until the termination hereof
pursuant to Section 9.1, the Company and the officers of the Company will not
and the Company will use commercially reasonable efforts to cause its officers,
employees and agents not to, directly or indirectly, (i) take any action to
solicit, initiate or encourage any offer or indication of interest from any
person or entity with respect to any Company Acquisition Proposal, (ii) engage
in negotiations with, or disclose any nonpublic information relating to the
Company or (iii) afford access to the properties, books or records of the
Company to, any person or entity that may be considering making, or has made, an
offer with respect to a Company Acquisition Proposal.

                    SECTION 5.4 Conduct of Business by Parent. Except as
required by applicable law or regulation and except as otherwise contemplated by
this Agreement, until the earlier of the termination of this Agreement or the
Closing Date, Parent shall conduct its business in the ordinary course and
consistent with past practices. Except as required by applicable law or
regulation and except as otherwise contemplated by this Agreement or except as
previously consented to by the Shareholder Representative in writing, after the
date hereof and until the earlier of the termination of this Agreement or the
Closing Date, Parent shall not

                    (a) amend or otherwise change its Certificate of
Incorporation or by-laws;

                    (b) declare, set aside, make or pay any dividend or other
distribution, payable in cash, property or otherwise, with respect to its
shares;

                    (c) agree, in writing or otherwise, to take or authorize any
of the foregoing actions or any action which would make any representation or
warranty contained in Article III untrue or incorrect.

                    SECTION 5.5 Transition. To the extent permitted by
applicable law, Parent and the Company shall, and shall cause their respective
subsidiaries, affiliates, officers and employees to, use their commercially
reasonable efforts to facilitate the integration of the Company and its
subsidiaries with the businesses of Parent and its subsidiaries to be effective
as of the Closing Date.

ARTICLE VI

ADDITIONAL AGREEMENTS

Page 51

--------------------------------------------------------------------------------



                    SECTION 6.1 Access to Information; Confidentiality.

                    (a) The Company and Shareholders shall, and shall cause the
Company’s subsidiaries to, afford to Parent and to the officers, current
employees, accountants, counsel, financial advisors, agents, lenders and other
representatives of Parent, reasonable access during normal business hours during
the period prior to the Effective Date to all the Company’s properties, books,
contracts, commitments, personnel and records and, during such period, shall
furnish promptly to Parent (i) a copy of each material report, schedule,
registration statement and other document filed by it with any Governmental
Entity, and (ii) all other information concerning its business, properties and
personnel as Parent may reasonably request; provided, however, that prior to the
Closing, the Company and Shareholders shall not be required to divulge any
information precluded from being divulged under the Confidentiality Agreement
between the parties dated as of March 27, 2007, (the “Confidentiality
Agreement”). Notwithstanding any provision to the contrary contained herein, in
no event shall Shareholders be required to disclose personal or personal
financial information unless required by applicable law or regulation.

                    (b) The parties will hold, and will use their best efforts
to cause their officers, directors, employees, consultants, advisors and agents
to hold, in confidence, unless compelled to disclose by judicial or
administrative process or by other requirements of law, all confidential
documents and information concerning the other party and its subsidiaries
furnished to it in connection with the transactions contemplated hereby, except
to the extent that such information can be shown to have been (i) previously
known on a nonconfidential basis by the receiving party, (ii) in the public
domain through no fault of the receiving party, or (iii) later lawfully acquired
by the receiving party from other sources; provided that each party may disclose
such information to its officers, directors, employees, consultants, advisors
and agents in connection with the Purchase so long as such persons are informed
of the confidential nature of such information and are directed to treat such
information confidentially. Each parties’ obligation to hold such information in
confidence shall be satisfied if it exercises the same care with respect to such
information as it would exercise to preserve the confidentiality of its own
similar information. Notwithstanding any other provision of this Agreement, if
this Agreement is terminated, such confidentiality shall be maintained and all
confidential materials shall be destroyed or delivered to their owner, upon
request. Notwithstanding any provisions of this Agreement to the contrary, this
Agreement shall not be deemed to supersede, cancel or otherwise alter the
Confidentiality Agreement until the Closing, at which time such Confidentiality
Agreement shall be deemed superseded by the provisions herein.

                    SECTION 6.2 Commercially Reasonable Efforts. Except where
otherwise provided in this Agreement, each party will use its commercially
reasonable efforts to take, or cause to be taken, all action and to do, or cause
to be done, all things necessary, proper or advisable under applicable laws and
regulations to consummate the

Page 52

--------------------------------------------------------------------------------



Purchase as soon as practicable after the satisfaction of the conditions set
forth in Article VII hereof, provided that the foregoing shall not require the
Company, any Shareholder or Parent to take any action or agree to any condition
that might, in the reasonable judgment of the Company or Parent, as the case may
be, have a material adverse effect on the Company or Parent, respectively; and
further provided, that any action and the cost thereof shall be borne by the
party hereto on which the burden of compliance is placed in order to permit
consummation of the transaction. By way of example and not limitation, if a
Governmental Entity must grant a Requisite Regulatory Approval to a party hereto
to permit said party to consummate this transaction, then said party must bear
the cost and expense including but not limited to attorneys’ fees, to attempt to
obtain such Requisite Regulatory Approval, and the other party shall not have to
participate in, contribute or otherwise pay any costs in obtaining such
Requisite Regulatory Approval.

                    SECTION 6.3 Fees and Expenses. Except as stated to the
contrary herein, all costs, fees and expenses incurred in connection with the
Purchase, this Agreement (including all instruments and agreements prepared and
delivered in connection herewith), and the transactions contemplated by this
Agreement shall be paid by the party incurring such fees or expenses.

                    SECTION 6.4 Public Announcements. Parent, Shareholders and
the Company shall consult with each other before issuing, and shall provide each
other the opportunity to review, comment upon and concur with, and shall use
reasonable efforts to agree on, any press release or other public statements or
announcements (including pursuant to Rule 165 under the Securities Act and Rule
14a-12 under the Exchange Act) and any broadly distributed internal
communications with respect to the Purchase, this Agreement and the transactions
contemplated by this Agreement, and shall not issue any such press release or
make any such public statement or announcement prior to such consultation,
except as either party may determine is required by applicable law or court
process (provided prior notice is given to the other party with a copy of any
such disclosure). The parties agree that the initial press releases (or joint
press release if the parties so determine) to be issued with respect to the
Merger, this Agreement and the transactions contemplated by this Agreement shall
be in the form heretofore agreed to by the parties.

                    SECTION 6.5 Regulation D. Each party hereto shall use all
reasonable efforts to cause the shares of Parent Common Stock to be issued
hereunder in connection with the Purchase to be issued in accordance with
Regulation D promulgated under the Securities Act. Each party hereto shall
cooperate with the other parties hereto with respect to all filings required
pursuant to Regulation D promulgated under the Securities Act and shall not
knowingly take any action or fail to act to the extent such action or failure to
act would jeopardize the issuance of the shares of Parent Common Stock hereunder
in accordance with such Regulation D. Notwithstanding the foregoing,
Shareholders shall not have to expend funds or pay legal fees to undertake the
actions indicated in this Section 6.5.

                    SECTION 6.6 Shareholders Covenant Not to Compete. Without
the prior written consent of the Parent’s Chief Executive Officer, for a period
of

Page 53

--------------------------------------------------------------------------------



five (5) years after the Closing Date, Shareholders, and each of them, (i) will
not, directly or indirectly, whether as owner, partner, shareholders,
consultant, agent, employee, co-venturer or otherwise, engage, participate,
assist or invest in any Competing Business (as hereinafter defined); (ii) will
refrain from, recruiting or otherwise soliciting, inducing or influencing any
person to leave employment with the Surviving Corporation or Parent; and (iii)
will refrain from soliciting a customer or supplier of the Company, Parent or
any Parent Affiliate to terminate or otherwise modify adversely its business
relationship with the Surviving Corporation, Parent or Parent Affiliate.
Shareholders understand that the restrictions set forth in this Section 6.6 are
intended to protect the Parent’s and Company’s interests in their respective
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agree that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Agreement, the term
“Competing Business” shall mean any business that provides the same or similar
types of services or products as those currently provided by the Company in any
geographic area now served or targeted by the Company. Notwithstanding the
foregoing, a Shareholder may own up to three percent (3%) of the outstanding
stock of a publicly held corporation that is engaged in a Competing Business.

                    SECTION 6.7 Parent Audit of Company. Within seventy-five
(75) days after the Closing Date, Parent shall cause to have been completed an
audit of the Company’s Financial Statements for the twelve (12) month periods
ended December 31, 2005 and December 31, 2006 for purposes of Net Working
Capital Adjustments and the verification of the financial information used as a
basis for valuation. Such audit shall be conducted by an independent certified
public accounting firm, and Shareholders’ Representative or another Shareholder
designated by Shareholders agrees to sign the standard management representation
letter in connection with such audit on behalf of Company. The cost of such
audit shall be paid by Parent.

                    SECTION 6.8 Shareholder Consent. The Company shall promptly,
after the date of this Agreement and in accordance with applicable law, the
Company’s Certificate of Incorporation and By-Laws, convene a meeting of the
Shareholders or solicit written consents to obtain their approval and adoption
of this Agreement. The Company shall ensure that the Shareholders’ meeting is
called, noticed, convened, held and conducted, and that all proxies solicited by
the Company in connection with the Shareholders’ meeting are solicited or, in
the alternative that written consents are solicited from the Shareholders, in
compliance with applicable law, the Company’s Certificate of Incorporation and
By-Laws, and all other applicable legal requirements. The Company agrees to use
its best efforts to take all action necessary or advisable to secure the
necessary votes required by applicable law, the Company’s Certificate of
Incorporation and By-Laws, and this Agreement to effect the Merger.

Page 54

--------------------------------------------------------------------------------



ARTICLE VII

CONDITIONS PRECEDENT

                    SECTION 7.1 Conditions to Each Party’s Obligation to
Consummate the Merger. The respective obligation of each party to consummate the
Merger is subject to the satisfaction or, to the extent permitted by applicable
law, waiver by each of Parent and the Company and the Shareholder Representative
on or prior to the Closing Date of the following conditions:

                    (a) Shareholders and Board Approvals. The Company, Merger
Sub and Parent shall each have obtained the consent of its Board of Directors
and Shareholders to the Merger, this Agreement and the transactions contemplated
hereby as in each case required.

                    (b) Governmental and Regulatory Approvals. All consents,
approvals and actions of, filings with and notices to any Governmental Entity
required by the Company, Parent or any of their subsidiaries under applicable
law or regulation to consummate the Purchase and the transactions contemplated
by this Agreement, the failure of which to be obtained or made would result in a
material adverse effect on Parent’s ability to conduct the business of the
Company in substantially the same manner as presently conducted, shall have been
obtained or made (all such approvals and the expiration of all such waiting
periods, the “Requisite Regulatory Approvals”), provided that, the party which
is required to procure such Requisite Regulatory Approvals shall bear the cost
of such procurement.

                    (c) No Injunctions or Restraints. No judgment, order,
restraining order and/or injunction (temporary or otherwise), decree, statute,
law, ordinance, rule or regulation, entered, enacted, promulgated, enforced or
issued by any court or other Governmental Entity or other legal restraint or
prohibition (collectively, “Restraints”) shall be in effect preventing or
materially delaying the consummation of the Purchase; provided, however, that
each of the parties shall have used its commercially reasonable efforts to have
such Restraint lifted, vacated or rescinded, and; provided, further, that such
efforts shall be all at the sole cost and expense of the party hereto which is
the subject of the Restraint.

                    SECTION 7.2 Conditions to Obligations of Parent and Merger
Sub. The obligation of Parent and Merger Sub to consummate the Merger is further
subject to satisfaction or waiver as part of Closing or on or prior to the
Closing Date of the following additional conditions:

                    (a) Representations and Warranties of the Company. The
representations and warranties of the Company set forth herein and in the
Company

Page 55

--------------------------------------------------------------------------------



Disclosure Schedule shall be true and correct in all material respects at and as
of the Closing Date, as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct as of such date). Parent shall have
received a certificate of the Company’s Chief Executive Officer to the foregoing
effect.

                    (b) Performance of Obligations of the Company. The Company
and the Shareholders shall have performed in all material respects all
obligations required to be performed by them at or prior to the Closing Date
under this Agreement. Parent shall have received a certificate of the Company’s
Chief Executive Officer and Treasurer to the foregoing effect.

                    (c) Regulatory Condition. No condition or requirement shall
have been imposed by one or more Governmental Entities in connection with any
required approval by them of the Purchase that requires the Company or any of
its subsidiaries to be operated in a manner that would have a material adverse
effect on the Company.

                    (d) Vote in Favor of the Merger. Stockholders holding not
less than One Hundred Percent (100%) of the Company Common Stock outstanding
immediately prior to the Effective Time must have voted such stock in favor of
the approval and adoption of this Agreement and the other transactions
contemplated by this Agreement.

                    (e) No Company Material Adverse Effect. There shall not be
or exist any change, effect, event, circumstance, occurrence or state of facts
that has had, has or which reasonably could be expected to have, a material
adverse effect on the Company.

                    (f) Escrow Agreement. Parent and Shareholders’
Representative shall have entered into the Escrow Agreement, and the Escrow
Agreement shall be in full force and effect and shall not have been
anticipatorily breached or repudiated.

                    (g) Employment Agreement. David Condensa, Bert Condensa,
Kevin Hawkins, David Auerweck, Terri Marine and Surviving Corporation shall have
executed the Employment Agreements in substantially the forms attached hereto as
Exhibit C.

                    (h) Registration Rights Agreement. Parent and all
Shareholders shall have entered into a Registration Rights Agreement in the form
attached hereto as Exhibit D (the “Registration Rights Agreement”).

                    (i) Lock-Up and Voting Agreement. Parent and all
Shareholders shall have entered into a Lock-Up and Voting Agreement in the form
attached hereto as Exhibit E (the “Lock-Up and Voting Agreement”) and
Shareholders shall have each executed and delivered to Parent the Irrevocable
Proxies described therein.

Page 56

--------------------------------------------------------------------------------



                    (j) SunMicrosystems. Parent and the Company shall have had a
meeting with SunMicrosystems, which meeting shall take place prior to the
Closing, and Parent shall have received reasonable assurances of a continuing
positive relationship between SunMicrosystems and the Company.

                    (k) Certificate of Good Standing. Parent shall have received
prior to or at the Closing a certificate of good standing regarding the Company
from the Secretary of State of the State of California dated not more than
fifteen (15) days prior to Closing.

                    (l) Legal Opinion. Parent shall have received an opinion of
the law firm MBV Law, LLP, counsel to the Company and Shareholders, in
substantially the form attached hereto as Exhibit F.

                    (m) Chopra Litigation. Dismissals with prejudice shall have
been entered in Case No. CIV 462802, Superior Court of California, County of San
Mateo (Chopra v. Helio Solutions, Inc., et. al.) and Case No. 1-06-CV-062181,
Superior Court of California, County of Santa Clara (Chopra v. Helio Solutions,
Inc., et. al.) and a Mutual Release and Settlement Agreement in the form
attached hereto as Exhibit H shall have been entered into by all of the parties
to each of the foregoing cases and any and all contingencies or conditions of
such Mutual Release and Settlement Agreement shall have been satisfied.

                    (n) Joinder Agreement. Each Shareholder shall have entered
into a Joinder Agreement in the form attached hereto as Exhibit I and thereby
(i) become a party to this Agreement, (ii) individually acknowledged the
representations and warranties made by the Company, and (iii) individually
acknowledged and assumed the Shareholder indemnification obligations of Article
VIII hereof.

                    (o) Third Party Consents. The Company shall have procured
all of the third party consents specified in Section 3.4(e) of the Company
Disclosure Schedule.

                    (p) Company 2006 Adjusted EBITDA. Adjusted EBITDA of the
Company for the year ended December 31, 2006, shall be not less than Two Million
Five Hundred Thousand Dollars ($2,500,000.00).

                    (q) Company Working Capital. Notwithstanding any provisions
herein regarding adjustments for Net Working Capital of Company, Company Net
Working Capital as of the Closing Date shall be not less than One Million Five
Hundred Thousand Dollars ($1,500,000.00).

Page 57

--------------------------------------------------------------------------------



 

                    (r) Resignation of Officers and Directors. There shall have
been delivered to Parent the written resignations of the officers and directors
of the Company.

 

                    (s) Acquisition of Chopra Shares. Concurrently with or
immediately prior to the Closing, Parent shall have acquired all of the
outstanding stock of Company issued to Paul Chopra (the “Chopra Stock”), and
Shareholders shall have each waived, in writing, their rights to acquire the
Chopra Stock pursuant to that certain Entity Buy-Sell Agreement dated as of May
3, 2001, by and among certain of the Shareholders, the Company and Paul Chopra.

                     SECTION 7.3 Conditions to Obligations of Company and
Shareholders. The obligation of the Company, the Shareholder Representative and
Shareholders to consummate the Merger is further subject to satisfaction or
waiver on or prior to the Closing Date of the following additional conditions:

                    (a) Representations and Warranties. The representations and
warranties of Parent set forth herein and in the Parent Disclosure Schedule
shall be true and correct in all material respects at and as of the Closing
Date, as if made at and as of such time (except to the extent expressly made as
of an earlier date, in which case such representations and warranties shall be
true and correct as of such date). The Company shall have received a certificate
of Parent’s Chief Executive Officer and Chief Financial Officer to the foregoing
effect.

                    (b) Performance of Obligations of Parent. Parent shall have
performed in all material respects all obligations required to be performed by
it at or prior to the Closing Date under this Agreement. The Company shall have
received a certificate of Parent’s Chief Executive Officer and Chief Financial
Officer to the foregoing effect.

                    (c) Regulatory Condition. No condition or requirement shall
have been imposed by one or more Governmental Entities in connection with any
required approval by them of the Purchase that requires Parent or any of its
subsidiaries to be operated in a manner that would have a material adverse
effect on Parent.

                    (d) No Parent Material Adverse Effect. There shall not be or
exist any change, effect, event, circumstance, occurrence or state of facts that
has had, has or which reasonably could be expected to have, a material adverse
effect on Parent.

Page 58

--------------------------------------------------------------------------------



                    (e) Escrow Agreement. Parent and Shareholders’
Representative shall have entered into the Escrow Agreement, and the Escrow
Agreement shall be in full force and effect and shall not have been
anticipatorily breached or repudiated.

                    (f) Employment Agreement. David Condensa, Bert Condensa,
Kevin Hawkins, David Auerweck, Terri Marine and Surviving Corporation shall have
executed Employment Agreements in substantially the forms attached hereto as
Exhibit C.

                    (g) Legal Opinion. Shareholders shall have received an
opinion of counsel to the Parent, Law Offices of Karl Reed Guest, in
substantially the form attached hereto as Exhibit H.

                    (h) Registration Rights Agreement. Parent and the
Shareholders shall have entered into the Registration Rights Agreement in the
form attached hereto as Exhibit D.

                    (i) Certificate of Good Standing. Shareholders shall have
received prior to or at the Closing a certificate of good standing regarding the
Parent from the Secretary of State of the State of Nevada dated not more than
fifteen (15) days prior to Closing.

                    (j) Vote in Favor of the Merger. Stockholders holding not
less than One Hundred Percent (100%) of the Company Common Stock outstanding
immediately prior to the Effective Time must have voted such stock in favor of
the approval and adoption of this Agreement and the other transactions
contemplated by this Agreement.

                    (k) Chopra Litigation. Dismissals with prejudice shall have
been entered in Case No. CIV 462802, Superior Court of California, County of San
Mateo (Chopra v. Helio Solutions, Inc., et. al.) and Case No. 1-06-CV-062181,
Superior Court of California, County of Santa Clara (Chopra v. Helio Solutions,
Inc., et. al.) and a Mutual Release and Settlement Agreement in the form
attached hereto as Exhibit G shall have been entered into by all of the parties
to each of the foregoing cases and any and all contingencies or conditions of
such Mutual Release and Settlement Agreement shall have been satisfied.

                    (l) Joinder Agreement. Each Shareholder shall have entered
into a Joinder Agreement in the form attached hereto as Exhibit I and thereby
(i) become a party to this Agreement, (ii) individually acknowledged the
representations and warranties made by the Company, and (iii) individually
acknowledged and assumed the Shareholder indemnification obligations of Article
VIII hereof.

Page 59

--------------------------------------------------------------------------------



                    SECTION 7.4 Frustration of Closing Conditions. Neither
Parent nor the Company nor the Shareholders may rely on the failure of any
condition set forth in Section 7.1, 7.2 or 7.3, as the case may be, to be
satisfied if such failure was caused by such party’s failure to use its own
commercially reasonable efforts to consummate the Merger and the other
transactions contemplated by this Agreement, as required by and subject to
Section 6.2.

Page 60

--------------------------------------------------------------------------------



ARTICLE VIII

INDEMNIFICATION; ARBITRATION

          SECTION 8.1. Survival of Representations and Warranties. The
representations and warranties of the Company, Shareholders and Parent contained
in this Agreement and any other document or certificate relating hereto
(collectively, the “Acquisition Documents”) shall survive the Effective Time for
a period of eighteen (18) months; provided, however, claims related to fraud,
willful misconduct or gross negligence shall survive for a period of twenty-four
(24) months. Neither the period of survival nor the liability of the parties
with respect to their respective representations and warranties shall be
affected by any investigation made at any time (whether before or after the
Effective Time) by or on behalf of another party or by any actual, implied or
constructive knowledge or notice of any facts or circumstances that the other
parties may have as a result of such investigation or otherwise. The parties
hereto agree that reliance shall not be an element of any claim for
misrepresentation or indemnification under this Agreement. The waiver by a party
of any condition based on the accuracy of any such representation or warranty,
or based on the performance of, or the compliance with, any covenant or
obligation, shall not affect the right to indemnification or other remedy based
on such representations, warranties, covenants or obligations. If written notice
of claim has been given prior to the expiration of the applicable
representations and warranties, then the relevant representations and warranties
shall survive as to such claim until such claim has been finally resolved.

          SECTION 8.2 Indemnification by Shareholders. (a) By virtue of their
adoption of this Agreement and their approval of the transactions contemplated
hereby, the Shareholders agree that after the Effective Time, Parent and is
affiliates (including, after the Effective Time, the Surviving Corporation),
officers, directors, employees, agents, successors and assigns (collectively,
the “Parent Indemnified Parties”) shall be indemnified and held harmless by the
Shareholders, jointly and severally, for any and all liabilities, losses,
damages of any kind, diminution in value, claims, costs, expenses, fines, fees,
deficiencies, interest, awards, judgments, amounts paid in settlement and
penalties (including, without limitation, attorneys’ fees, consultants’ and
experts’ fees and expenses and other costs of defending, investigations or
settling claims) suffered, incurred, accrued (in accordance with GAAP) or paid
by them (including, without limitation, in connection with any action brought or
otherwise initiated by any of them) (collectively, “Parent Losses”), (but with
adjustment for any insurance recovery or tax deduction relating thereto), to the
extent arising out of or resulting therefrom:

                    (i) any inaccuracy or breach of any representation or
warranty (without giving effect to any qualification as to materiality or
knowledge (or similar qualifications) contained therein) made by the Company or
any Shareholder in the Acquisition Documents;

Page 61

--------------------------------------------------------------------------------



                    (ii) the material breach of any covenant or other agreement
made by the Company or any Shareholder in the Acquisition Documents;

                    (iii) Parent Losses arising from breach of contract or other
claims made by any party alleging to have had a contractual or other right to
acquire the Company’s capital or assets, specifically including, but not limited
to, pursuant to that Entity Buy-Sell Agreement entered into by and among the
Company and certain of the Shareholders and dated as of May 3, 2001;

                    (iv) in the event that any Shareholder properly exercises
appraisal rights under applicable law, the amount, if any, by which the fair
market value (determined in accordance with applicable law) of the Dissenting
Shares exceeds the amount such Shareholder was otherwise entitled to receive
pursuant to Section 2.1 of this Agreement (including the Earn Out Payments);

                    (v) any cost, loss or other expense (including the value of
any Tax deduction after such loss) as a result of the application of Section
280G of the Code to any of the transactions contemplated by this Agreement or
any previous transactions which result in such liability after the Closing, plus
any necessary gross up amount; or

                    (vi) any Shareholder expenses payable by the Surviving
Corporation following the Closing which are incurred prior to the Closing and
are not set forth in Section 3.15 of the Company Disclosure Schedule;

Page 62

--------------------------------------------------------------------------------



                    (vii) provided, however, that (A) no Parent Indemnified
Party shall be entitled to receive indemnification payments with respect to any
Parent Loss unless and until the aggregate deductible amount of the Parent
Losses exceeds $100,000.00, and then only to the extent of the Parent Losses in
excess of such aggregate amount; (B) this Section 8.2 shall provide the sole and
exclusive remedy of Parent or a Parent Indemnified Party with respect to any
breach or failure of any representation or warranty or covenant under this
Agreement or any of the Acquisition Documents; and (C) the aggregate liability
of the Shareholders under this Section 8.2 shall not exceed Three Million
Dollars ($3,000,000.00) except for claims related to willful misconduct (other
than fraud) or gross negligence, in which case the aggregate liability of the
Shareholders under this Section 8.2 shall not exceed the aggregate Merger
Consideration actually paid to Shareholders (inclusive of any Escrow Fund), and
the liability of each Shareholder under this Section 8.2 shall be limited to his
or her pro rata share of Parent Losses and shall not exceed his or her pro rata
share of such liability cap; provided, further, however, that the $100,000.00
threshold set forth above shall not apply and the aggregate Merger Consideration
liability cap shall apply to the following Excepted Parent Losses (t) Parent
Losses covered by Section 8.2(a)(iii) above, (u) tax obligations of the Company
or Shareholders pertaining to periods prior to the Closing, (v) breach of the
Company’s contracts with Sun Microsystems, (w) any claim brought by or based
upon claims of any Company stockholder or related party accruing prior to the
Closing, (x) damages and or costs incurred as a result of or in the defense of
the legal actions set forth in Section 3.8 of the Company Disclosure Schedule,
(y) claims related to the ownership or loans for the purchase of or secured by
that building located at 3000 Lakeside Drive, Santa Clara, CA or (z) a breach by
a Shareholder of his or her obligations under Section 6.6. With respect to such
Excepted Parent Losses, the liability of each Shareholder under this Section 8.2
shall be limited to such Shareholder’s pro rata share of such Excepted Parent
Losses and shall not exceed the Shareholder’s pro rata share of the Merger
Consideration actually paid to the Shareholders. Parent agrees that in the case
of a breach by an identifiable individual Shareholder (a “Breaching
Shareholder”), Parent will look first for satisfaction of the indemnification
claim to (i) such Breaching Shareholder’s pro rata share of the Escrow Fund,
then (ii) to any Earn Out Payment then payable to such Breaching Shareholder,
then (iii) to such Breaching Shareholder’s pro rata share of the remaining
Merger Consideration actually received by such Breaching Shareholder, then, (iv)
to the remaining Shareholders’ pro rata shares of the Escrow Fund in pro rata
portions, then (v) to any Earn Out Payment then payable to the Remaining
Shareholders, in pro rata portions, then (vi) to the remaining Shareholders’ pro
rata shares of the remaining Merger Consideration actually received by such
remaining Shareholders, in pro rata portions, and then (vii) to any future Earn
Out Payment that may become payable to the Shareholders, in pro rate portions.
In the case of a breach not attributable to an individual identifiable
Shareholder, Parent agrees to look for satisfaction of the indemnification
claim, in pro rata portions, to, first (1) the Escrow Fund, then (2) to any Earn
Out Payment then payable to the Shareholders, in pro rata portions, then (3) to
the Shareholders’ pro rata shares of the remaining Merger Consideration actually
received by such remaining Shareholders, in pro rata portions, and, then (4) to
any future Earn Out Payments that may become payable to Shareholders, in pro
rata portions. At the Shareholder’s sole option, a Shareholder may pay any
indemnification amount that may

Page 63

--------------------------------------------------------------------------------



become due and payable from Merger Consideration actually received by directing
Parent to first use shares of Parent Common Stock, without any discounts for
brokerage or underwriting commissions. For purposes of any indemnity claim
limited by the Merger Consideration, the value of the Parent Shares shall be the
lesser of (X) their value at the time issued to the Shareholders, or (Y) their
Fair Market Value at the time the indemnity claim is made.

          (b) As used herein, “Parent Losses” are not limited to matters
asserted by third parties, but include Losses incurred or sustained by the
Parent Indemnified Parties in the absence of claims by third parties, but
subject to the limits set forth herein.

          (c) By virtue of their adoption of this Agreement and their approval
of the transactions contemplated hereby, the Shareholders acknowledge and agree
that, if the Surviving Corporation suffers, incurs or otherwise becomes subject
to any Losses as a result of or in connection with any inaccuracy in or breach
of any representation, warranty, covenant or obligation, then (without limiting
any of the rights of the Surviving Corporation as an Indemnitee) Parent shall
also be deemed, by virtue of its ownership of the stock of the Surviving
Corporation, to have incurred Losses as a result of and in connection with such
inaccuracy or breach, provided that there shall be no duplicate recovery with
respect to any Parent Losses.

          (d) No Shareholder shall have any right of contribution, right of
indemnity or other right or remedy against the Surviving Corporation in
connection with any indemnification obligation or any other liability to which
such Shareholder may become subject under or in connection with this Agreement.

          (e) Notwithstanding anything herein to the contrary, the Company’s
representations and warranties contained in Article III of this Agreement shall,
for purposes of the Company’s or Shareholders’ indemnification obligations, be
deemed to be made as of the date of this Agreement and as of the Effective Time
(except for any such representation or warranty that expressly speaks of and
earlier date) without regard to the exceptions set forth in the certificates to
be delivered in connection with Section 7.2.

Page 64

--------------------------------------------------------------------------------



          SECTION 8.3 Indemnification by Parent. Shareholders (the “Shareholder
Indemnified Parties”) shall be indemnified and held harmless by Surviving
Corporation and Parent, jointly and severally, against all claims, losses,
liabilities, damages, deficiencies, costs and expenses, including reasonable
attorneys’ fees and expenses of investigation (hereinafter individually a
“Shareholder Loss” and collectively “Shareholder Losses”) (but with adjustment
for any insurance recovery or tax deduction relating thereto), to the extent
arising out of or resulting therefrom, incurred by the Shareholder Indemnified
Parties directly or indirectly as a result of: (i) any inaccuracy of a
representation or warranty of Parent contained in this Agreement or (ii) any
failure by Parent or Surviving Corporation to perform or comply with any
covenant contained in this Agreement; provided, that the Shareholder Indemnified
Parties shall not be entitled to receive indemnification payments with respect
to any Shareholder Loss under (i) or (ii) above unless and until the aggregate
deductible amount of the Shareholder Losses exceeds $100,000.00 and then only to
the extent of such Shareholder Losses in excess of such aggregate amount;
provided, however, such aggregate deductible amount shall not apply to Parent’s
failure to make payments under Section 2.2(a)(i) hereof or under the Employment
Agreements, so long as there has been no termination of the Employment
Agreements in accordance with their terms which would relieve Parent of its
payment obligations thereunder, or to Parent’s obligation to issue its Common
Stock in accordance with the provisions of Section 2.1 of this Agreement.

          SECTION 8.4 Claims and Procedure

          (a) Claims. Whenever any claim shall arise for indemnification, the
party seeking indemnification hereunder (the “indemnified party”) shall notify
the party or parties from whom indemnification is sought (collectively, the
“indemnifying party”) of the claim pursuant to Section 8.4(c) hereunder and,
when known, the facts constituting the basis for such claim and the amount or
estimate of the amount of the liability arising from such claim. The indemnified
party shall not settle or compromise any claim by a third party for which the
indemnified party is entitled to indemnification hereunder without the prior
written consent of the indemnifying party unless (i) suit shall have been
instituted against the indemnified party and (ii) the indemnifying party shall
not have taken control of such suit as provided in Section 8.4(b) within 25 days
after notification thereof.

          (b) Defense by Indemnifying Party. In connection with any claim giving
rise to indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a third party, the indemnifying party, at its sole cost and
expense, may, upon written notice to the indemnified party, assume the defense
of any such claim or legal proceeding. If the indemnifying party assumes the
defense of any such claim or legal proceeding, the indemnifying party shall
select counsel reasonably acceptable to the indemnified party to conduct the
defense of such claims or legal proceedings and at the indemnifying party’s sole
cost and expense shall take all reasonable steps necessary in the defense or
settlement thereof. The indemnifying party shall not consent to a settlement of,
or the entry of any judgment arising from, any such claim or legal proceeding,
without the prior written consent of the indemnified party, which consent shall
not be

Page 65

--------------------------------------------------------------------------------



unreasonably withheld, conditioned or delayed, if (a) the indemnifying party
admits in writing its liability to hold the indemnified party harmless from and
against any losses, damages, expenses and liabilities arising out of such
settlement, (b) concurrently with such settlement the indemnifying party pays
into court the full amount of all losses, damages, expenses and liabilities to
be paid by the indemnifying party in connection with such settlement and obtains
a full release of any liability of the indemnified party which is not
conditioned upon any further payment and (c) such settlement would not otherwise
have a material adverse effect on the indemnified party. The indemnified party
shall be entitled to participate in (but not control) the defense of any such
action, with its own counsel and at its own expense. If the indemnifying party
does not assume the defense of any such claim or litigation resulting therefrom
in accordance with the terms hereof, the indemnified party may defend against
such claim or litigation in such manner as it may deem appropriate including,
but not limited to, settling such claim or litigation, after giving notice of
the same to the indemnifying party, on such terms as the indemnified party may
deem appropriate. The indemnifying party shall be required to participate in the
defense of any action by providing information necessary to permit the
indemnified party to defend such action as indicated in (d) below and shall be
advised of its status. In any action by the indemnified party seeking
indemnification from the indemnifying party in accordance with the provisions of
this Section, if the indemnifying party did not assume the defense of any such
claim or litigation, the indemnifying party shall not be entitled to question
the manner in which the indemnified party defended such claim or litigation or
the amount or nature of any such settlement.

          (c) Notice. In the event of any occurrence which may give rise to a
claim by an indemnified party against an indemnifying party hereunder, the
indemnified party will give notice thereof to the indemnifying party within 20
days of the indemnified party becoming aware of events giving rise to the
possibility of a right to indemnification and the first opportunity to reduce,
remedy or incur the damages or potential damages caused by such occurrence;
provided, however, that failure of the indemnified party to timely give the
notice provided in this Section 8.4(c) shall not be a defense to the liability
of an indemnifying party for such claim, but such indemnifying party may recover
from the indemnified party any actual damages arising from the indemnified
party’s failure to give such timely notice; provided, further that Parent may
take preemptive legal action of a pressing nature, with respect to a third party
Claim, only after providing notice to the Shareholders in the manner provided
for in Section 10.1 hereof.

          (d) Access to Information. Regardless of which party shall assume the
defense of a claim, each party shall provide to the other parties, upon written
request, all information and documentation in the possession or control of such
party and reasonably necessary to support and verify any Parent or Shareholder
Losses which give rise to such claim for indemnification and shall provide
reasonable access to all books, records and personnel in such party’s possession
or control which would have a bearing on such claim.

          (e) Tax Audits. Notwithstanding any provision to the contrary
contained herein, in all events Shareholders shall be permitted to retain legal
counsel, accountants, and any and all professional assistance Shareholders
desires, (all at Shareholders’ sole cost and expense) to defend against any
audits involving taxes relating to the time during which

Page 66

--------------------------------------------------------------------------------



Shareholders owned the Company. Parent agrees to give Shareholder notice in the
event Parent has received notice of any such tax audit.

          (f) Fraud Claims. Notwithstanding anything to the contrary herein, the
existence of this Article VIII and of the rights and restrictions set forth
herein do not limit any legal remedy for claims based on common law fraud.

          SECTION 8.5 Arbitration. Any dispute, controversy or claim arising out
of or relating to this Agreement (a “Dispute”), shall be settled by binding
arbitration. Any such arbitration proceeding shall be conducted by one
arbitrator mutually agreeable to Shareholders and Parent. In the event that
within forty-five (45) days after submission of any Dispute to arbitration,
Shareholders and Parent cannot mutually agree on one arbitrator, Shareholders
and Parent shall each select one arbitrator, and the two arbitrators so selected
shall select a third arbitrator who will arbitrate the case on his own. The
agreed upon arbitrator or the third arbitrator, as the case may be, shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator or third arbitrator, as the case may be, to
discover relevant information from the opposing parties about the subject matter
of the Dispute. The arbitrator or the third arbitrator, as the case may be,
shall rule upon motions to compel or limit discovery and shall have the
authority to impose sanctions, including attorneys’ fees and costs, to the same
extent as a competent court of law or equity, should the arbitrator or third
arbitrator, as the case may be, determine that discovery was sought without
substantial justification or that discovery was refused or objected to without
substantial justification. The decision of the arbitrator shall be binding and
conclusive upon the parties to this Agreement. Such decision shall be written
and shall be supported by written findings of fact and conclusions which shall
set forth the award, judgment, decree or order awarded by the arbitrator(s).
Judgment upon any award rendered by the arbitrator(s) may be entered in any
court having jurisdiction. Any such arbitration shall be held in San Francisco,
California, under the rules then in effect of Judicial Arbitration and Mediation
Services. The substantially non-prevailing party shall pay all expenses relating
to the arbitration, including without limitation, the respective expenses of
each party, the fees of each arbitrator and applicable administrative fees.

          SECTION 8.6 Shareholders’ Representative.

          (a) David Condensa (such person and any successor being the
“Shareholders’ Representative”) shall act as the representative of the
Shareholders, and shall be authorized to act on behalf of the Shareholders and
to take any and all actions required or permitted to be taken by the
Shareholders’ Representative under this Agreement with respect to any claims
(including the settlement thereof) made by a Parent Indemnified Party for
indemnification pursuant to this Article VIII and with respect to any actions to
be taken by the Shareholders’ Representative pursuant to the Escrow Agreement
(including, without limitation, the exercise of the power to (i) authorize the
delivery of the Escrow Fund to a Parent Indemnified Party, (ii) agree to,
negotiate, enter into

Page 67

--------------------------------------------------------------------------------



settlements and compromises of, and comply with orders of courts with respect t
any claims for indemnification and (iii) take all actions necessary in the
judgment of the Shareholders’ Representative for the accomplishment of the
foregoing). In all matters relating to this Article VIII, the Shareholders’
Representative shall be the only party entitled to assert the rights of the
Shareholders, and the Shareholders’ Representative shall perform all of the
obligations of the Shareholders hereunder. The Parent Indemnified Parties shall
be entitled to rely on all statements, representations and decisions of the
Shareholders’ Representative.

          (b) The Shareholders shall be bound by all actions taken by the
Shareholders’ Representative in his, her or its capacity thereof, except for any
action that conflicts with the limitations set forth in subsection (d) below.
The Shareholders’ Representative shall promptly, and in any event within five
(5) business days, provide written notice to the Shareholders of any action
taken on behalf of them by the Shareholders’ Representative pursuant to the
authority delegated to the Shareholders’ Representative under this Section 8.6.
The Shareholders’ Representative shall, at all times, act in his or her capacity
as Shareholders’ Representative in a manner that the Shareholders’
Representative believes to be in the best interest of the Shareholders. Neither
the Shareholders’ Representative nor any of its directors, officers, agents or
employees, if any, shall be liable to any person for any error of judgment, or
any action taken, suffered or omitted to be taken under this Agreement or the
Escrow Agreement, except in the case of its gross negligence, bad faith or
willful misconduct. The Shareholders’ Representative may consult with legal
counsel, independent public accountants and other experts selected by it. The
Shareholders’ Representative shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or the Escrow Agreement. As t any matters not expressly
provided for in this Agreement or the Escrow Agreement, the Shareholders’
Representative shall not exercise any discretion or take any action.

          (c) Notwithstanding anything to the contrary herein or in the Escrow
Agreement, the Shareholders’ Representative is not authorized to, and shall not,
accept on behalf of any Shareholder any merger consideration to which such
Shareholder is entitled under this Agreement and the Shareholders’
Representative shall not in any manner exercise, or seek to exercise, any voting
power whatsoever with respect to shares of capital stock of the Company or
Parent now or hereafter owned of record or beneficially by any Shareholder
unless Shareholders’ Representative is expressly authorized to do so in a
writing signed by such Shareholder.

          (d) If Shareholders’ Representative shall die, resign, become disabled
or otherwise be unable to fulfill his responsibilities hereunder, or if
Shareholders owning a majority of Shares of the Surviving Corporation owned by
all Shareholders in the aggregate at the time (or as of the Closing, if after
the Closing) shall elect to remove (with or without cause) Shareholders’
Representative, Shareholders shall (by consent of Shareholders owning at least a
majority of shares of the Company owned by all Shareholders in the aggregate at
the time (or as of the Closing, if after the Closing), within 10 days after such
death, resignation, disability, inability or removal, appoint a successor to
Shareholders’ Representative (who shall be reasonably satisfactory to

Page 68

--------------------------------------------------------------------------------



Parent). Any such successor shall succeed Shareholders’ Representative as
Shareholders’ Representative hereunder. If for any reason there is no
Shareholders’ Representative at any time, all references herein to Shareholders’
Representative shall be deemed to refer to Shareholders holding a majority of
the Shares.

          (e) Shareholders, jointly and severally, agree to indemnify
Shareholders’ Representative and to hold Shareholders’ Representative harmless
against any and all loss, liability or expense incurred without fraud, willful
misconduct or gross negligence on the part of Shareholders’ Representative and
arising out of or in connection with his duties as Shareholders’ Representative,
including the reasonable costs and expenses incurred by Shareholders’
Representative in defending against any claim or liability in connection with
this Agreement. This indemnification shall survive the termination of this
Agreement. The costs of such indemnification (including the costs and expenses
of enforcing the right of indemnification) shall be paid by the Shareholders pro
rata in accordance with amounts of the total Purchase Price to be received by
each Shareholder (and assuming payment in full of the Earn out Payments).
Shareholders’ Representative may, in all questions arising under this Agreement,
rely on the advice of counsel and for anything done, omitted or suffered by
Shareholders’ Representative in accordance with such advice, Shareholders’
Representative, solely in its capacity as Shareholders’ Representative, shall
not be liable to Shareholders, except as expressly provided hereunder. In no
event shall Shareholders’ Representative be liable to Shareholders hereunder or
in connection herewith, solely in its capacity as Shareholders’ Representative,
for any consequential, special, consequential or punitive damages.

          (f) Neither Parent nor its Affiliates shall have the right to object
to, protest or otherwise contest any matter related to the procedures for action
being taken by Shareholders’ Representative as between Shareholders’
Representative and the Shareholders.

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

                     SECTION 9.1 Termination. This Agreement may be terminated
at any time prior to August 31, 2007:

 

 

 

(a) by mutual written consent of Parent and the Company;

 

 

 

(b) upon failure of any condition precedent set forth in Section 7.1 hereof;

 

 

 

(c) by Parent upon failure of any condition precedent set forth in Section 7.2
hereof;

 

 

 

(d) by Company or Shareholder Representative upon failure of any condition
precedent set forth in Section 7.3 hereof

Page 69

--------------------------------------------------------------------------------



 

 

 

(e) by Parent or the Company if the Effective Time shall not have occurred on or
before August 31, 2007;

 

 

 

(f) by Parent upon a breach of any material representation, warranty, covenant
or agreement on the part of the Company or Shareholders set forth in this
Agreement, or if any representation or warranty of the Company or Shareholders
shall have become untrue, in either case such that the conditions set forth in
7.2(a) or 7.2(b) would not be satisfied (“Terminating Company Breach”);
provided, however, that if such Terminating Company Breach is curable by the
Company or Shareholders through the exercise of their respective best efforts
and for so long as the Company and Shareholders continue to exercise such best
efforts, Parent may not terminate this Agreement under this Section 9.1(d)
unless such breach is not cured within thirty (30) days after notice thereof is
provided by Parent to the Company and Shareholders (but no cure period is
required for a breach which, by its nature, cannot be cured); or

 

 

 

(g) by the Company or the Shareholder Representative upon a breach of any
material representation, warranty, covenant or agreement on the part of Parent
or Merger Sub set forth in this Agreement, or if any representation or warranty
of the Company or Shareholders shall have become untrue, in either case such
that the conditions set forth in 7.3(a) or 7.3(b) would not be satisfied
(“Terminating Parent Breach”); provided, however, that if such Terminating
Parent Breach is curable by Parent and Merger Sub through the exercise of their
respective best efforts and for so long as Parent and Merger Sub continue to
exercise such best efforts, the Company and Shareholders may not terminate this
Agreement under this Section 9.1(e) unless such breach is not cured within
thirty (30) days after notice thereof is provided by the Company or Shareholders
to Parent (but no cure period is required for a breach which, by its nature,
cannot be cured);

 

 

 

(h) provided, however, that neither Parent nor the Company may rely on the
failure of any condition set forth in Section 7.1, 7.2 or 7.3, as the case may
be, to be satisfied if such failure was caused by such party’s failure to use
its own commercially reasonable efforts to consummate the Merger and the other
transactions contemplated by this Agreement, as required by and subject to
Section 6.2.

                     SECTION 9.2 Effect of Termination.

                     (a) If this Agreement is terminated as provided in Section
9.1, this Agreement forthwith shall become void and have no effect, without any
liability or obligation on the part of Parent or Shareholders; provided,
however, that nothing herein shall relieve any party from any liability (in
contract, tort or otherwise, and whether pursuant to an action at law or in
equity) for any knowing or willful breach by such party

Page 70

--------------------------------------------------------------------------------



of any of its representations, warranties, covenants or agreements set forth in
this Agreement or in respect of fraud by any party. Notwithstanding the
foregoing, the provisions of this Article IX, Section 6.1(b), Section 6.3,
Section 6.4, Article X shall survive any termination of this Agreement.

                     (b) Anything in this Agreement to the contrary
notwithstanding, if any of the conditions specified in Article VII hereof for
its benefit have not been satisfied, Parent, Shareholders or the Company (as
applicable) shall have the right to waive the satisfaction thereof and to
proceed with the transactions contemplated hereby.

                     SECTION 9.3 Amendment. This Agreement may be amended by the
parties at any time. This Agreement may not be amended except by an instrument
in writing signed on behalf of all of the parties to be bound thereby.

                     SECTION 9.4 Extension; Waiver. At any time prior to the
Closing, a party may (a) extend the time for the performance of any of the
obligations or other acts of the other party, (b) waive any inaccuracies in the
representations and warranties of the other party contained in this Agreement or
in any document delivered pursuant to this Agreement or (c) subject to the
provisions of Section 9.3, waive compliance by the other party with any of the
agreements or conditions contained in this Agreement. Any agreement on the part
of a party to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such party. The failure of any
party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

ARTICLE X

GENERAL PROVISIONS

                     SECTION 10.1 Notices. All notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be deemed given if delivered personally, telecopied (which is confirmed)
or sent by overnight courier (providing proof of delivery) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

 

 

(a) If to Parent, to:

 

 

 

Incentra Solutions, Inc.

 

1140 Pearl Street

 

Boulder, Colorado 80302

 

Fax No.: (303) 440-7114

 

Attention: Thomas P. Sweeney III

Page 71

--------------------------------------------------------------------------------



 

 

 

with a copy (which shall not constitute notice pursuant to this Section 10.2)
to:

 

 

 

Reed Guest, Esq.

 

94 Underhill Road

 

Orinda, CA 94563

 

Fax No.: (925) 254-9226.

 

 

 

(b) if to Shareholders, to:

 

 

 

David Condensa

 

5676 Scenic Meadow Lane

 

San Jose, CA 95135

 

Fax No.:

 

 

 

with a copy (which shall not constitute notice pursuant to this Section 10.2)
to:

 

 

 

MBV Law LLP

 

855 Front Street

 

San Francisco, CA 94111

 

Attention: Donald Buder

 

 

 

Fax No.: (415) 989-5143

 

Telephone No. (415) 781-4400

                     SECTION 10.2 Definitions. For purposes of this Agreement:

                     (a) an “affiliate” of any person means another person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first person, where
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of a person, whether through
the ownership of voting securities, by contract, as trustee or executor, or
otherwise.

                     (b) “Encumbrances” shall mean Liens, security interests,
deeds of trust, encroachments, reservations, orders of Governmental Entities,
decrees, judgments, contract rights, claims or equity of any kind.

                     (d) “Knowledge” means, (i) with respect to Shareholders,
their actual knowledge after reasonable due inquiry, (ii) with respect to the
Company, the actual knowledge after reasonable due inquiry of the Shareholders
or any of Company’s executive officers; and (ii) with respect to Parent, the
actual knowledge after reasonable due inquiry of any of Parent’s executive
officers.

Page 72

--------------------------------------------------------------------------------



                     (e) “Material Adverse Change” or “Material Adverse Effect”
means, when used in reference to the Company or Parent, any change, effect,
event, circumstance, occurrence or state of facts that is, or which reasonably
could be expected to be, materially adverse to the business, assets,
liabilities, condition (financial or otherwise), cash flows or results of
operations of such party and its subsidiaries, considered as an entirety.

                     (f) “Person” means an individual, corporation, partnership,
limited liability company, joint venture, association, trust, unincorporated
organization or other entity.

                     (g) “Shareholders” shall mean David Condensa, Bert
Condensa, David Auerweck, Kevin Hawkins and Terri Marine.

                     (h) a “Subsidiary” of any person means another person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect not less than a majority of its Board
of Directors or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which) is owned directly or indirectly by
such first person.

                     SECTION 10.3 Interpretation. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

                     SECTION 10.4 Counterparts. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties. A facsimile
copy of a signature page shall be deemed to be an original signature page.

                     SECTION 10.5 Entire Agreement; No Third-Party
Beneficiaries. This Agreement (including the documents and instruments referred
to herein, but excluding the Confidentiality Agreement to the extent stated
herein) (a) constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter of this Agreement, and; (b) except for the
provisions of Section 6.4 which shall inure to the benefit of and be enforceable
by the persons referred to therein, are not intended to confer upon any person

Page 73

--------------------------------------------------------------------------------



other than the parties any rights or remedies; and (c) all Exhibits and
Schedules to this Agreement are incorporated into this Agreement by reference.

                     SECTION 10.6 Governing Law. This Agreement shall be
governed by, and construed in accordance with, the internal substantive and
procedural laws of the State of California, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law of such state.

                     SECTION 10.7 Assignment. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

                     SECTION 10.8 Consent to Jurisdiction. Each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of any State
or Federal court located in the Northern District of the State of California in
the event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement and arbitration is first demanded or suit is
first filed by Parent, (b) consents to submit itself to the personal
jurisdiction of any Federal court located in the Northern District of the State
of California event any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement and arbitration is first demanded or
suit is first filed by Shareholders, (c) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court, and (d) agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than a court as provided in (a) above with respect to claims by
Parent or (b) with respect to claims by Shareholders. The parties irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or any of the transactions
contemplated by this Agreement in any State or Federal court as provided above,
and hereby further irrevocably and unconditionally waive and agree not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.

                     SECTION 10.9 Headings. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

                     SECTION 10.10 Severability. If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any rule
of law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law in a reasonably acceptable

Page 74

--------------------------------------------------------------------------------



manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

                     SECTION 10.11 Enforcement. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity. If
any litigation or arbitration shall be commenced to enforce, or relating to, any
provision of this Agreement, the prevailing party shall be entitled to an award
of reasonable attorneys fees and reimbursement of such other costs as it incurs
in prosecuting or defending such litigation. For purposes of this section,
“prevailing party” shall include a party awarded injunctive relief or a party
prevailing based upon final, unappealable order.

[The remainder of this page is intentionally left blank.]

Page 75

--------------------------------------------------------------------------------



                     IN WITNESS WHEREOF, Shareholders, and Parent have caused
this Agreement to be signed by their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

 

 

INCENTRA SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Thomas P. Sweeney III

 

Title: Chief Executive Officer

 

 

 

INCENTRA HELIO ACQUISITION CORP.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Thomas P. Sweeney III

 

Title: Chief Executive Officer

 

 

 

 

HELIO SOLUTIONS, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

SHAREHOLDERS’ REPRESENTATIVE:

 

 

 

 

--------------------------------------------------------------------------------

 

David Condensa, solely as Shareholders’ Representative

 

 

 

Page 76

--------------------------------------------------------------------------------